Exhibit 10.1

 

 

 

 

 

 

ASSET AND EQUITY PURCHASE AND CONTRIBUTION AGREEMENT

 

by and among

 

SMITH’S TREE CARE, LLC

 

uTRO cRANE cOMPANY, LLC

 

ANC Green Solutions - Smith’s, LLC

 

sMITH’S tREE cARE, iNC.

 

uTRO CRANE COMPANY, iNC.

 

Z. David sMITH

 

and

 

uWE tROXLER

 

 



  

 

Dated February 28, 2020

 



 

 

 

Table of Contents

 

      Page         ARTICLE I. THE TRANSACTION 2   1.1. Purchase and Sale of
Assets of Smith’s Tree Care, Inc.; Assumed Liabilities 2   1.2. Purchase Price;
Payment 6   1.3. Closing Statement; Adjustment 8   1.4. Equity Purchase and
Contribution of D. Smith Properties, LLC 10   1.5. Asset Purchase of Utro Crane
Company, Inc. 10 ARTICLE II. CLOSING 11   2.1. Closing Date 11   2.2. Closing
Deliveries 11 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES AND
THE SHAREHOLDERS 13   3.1. Organization 13   3.2. Authority 14   3.3. No
Conflict 14   3.4. Capitalization 14   3.5. Subsidiaries 14   3.6. Financial
Statements; Undisclosed Liabilities 15   3.7. Absence of Certain Changes or
Events 15   3.8. Title; Condition and Sufficiency of Acquired Assets 16   3.9.
Real Property 17   3.10. Accounts Receivable 18   3.11. Inventory. 18   3.12.
Intellectual Property 19   3.13. Material Contracts 20   3.14. Litigation 21  
3.15. Compliance with Laws; Permits 21   3.16. Environmental Matters 21   3.17.
Employee Benefit Matters 23   3.18. Taxes 25   3.19. Consents 26

 



-i-

 

 

Table of Contents

(continued)

 

       Page           3.20. Employee Relations 26   3.21. Transactions with
Related Parties 27   3.22. Insurance 28   3.23. Brokers 28   3.24. Relationship
with Significant Customers 28   3.25. Product Liability; Warranty 28   3.26.
Powers of Attorney. 29 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER
PARTIES 29   4.1. Organization 29   4.2. Authority 29 ARTICLE V. COVENANTS 29  
5.1. Confidentiality 29   5.2. Non-Compete 30   5.3. Nondisparagement 31   5.4.
Further Assurances 31   5.5. Employee Matters 32   5.6. Use of Name 33 ARTICLE
VI. TAX MATTERS 33   6.1. Allocation 33   6.2. Transfer Taxes 33   6.3. Wage
Reporting 34   6.4. Cooperation on Tax Matters 34 ARTICLE VII. SURVIVAL AND
INDEMNIFICATION 34   7.1. Survival 34   7.2. General Indemnification 34   7.3.
Process for Indemnification 36   7.4. Mitigation 38   7.5. Holdback. 38   7.6.
Right of Surrender 38   7.7. Remedies Exclusive 39   7.8. Tax Treatment 39

 



-ii-

 

 

Table of Contents

(continued)

 

  Page     ARTICLE VIII. MISCELLANEOUS 39   8.1. Interpretive Provisions 39  
8.2. Entire Agreement 39   8.3. Successors and Assigns 39   8.4. Headings 39  
8.5. Modification and Waiver 39   8.6. Expenses 40   8.7. Notices 40   8.8.
Governing Law; Consent to Jurisdiction 41   8.9. Public Announcements 41   8.10.
No Third Party Beneficiaries 42   8.11. Counterparts 42   8.12. Delivery by
Facsimile and Email 42

 

EXHIBITS:

 



A OPERATING CONTRIBUTION AGREEMENT B BILL OF SALE C REAL PROPERTY CONTRIBUTION
AGREEMENT D UTRO BILL OF SALE E SMITH EMPLOYMENT AGREEMENT F TROXLER EMPLOYMENT
AGREEMENT

  

-iii-

 

 

ASSET AND EQUITY PURCHASE AND CONTRIBUTION AGREEMENT

 

THIS ASSET AND EQUITY PURCHASE AND CONTRIBUTION AGREEMENT (this “Agreement”) is
made and entered into as of February 28, 2020, by and among Smith’s Tree Care,
LLC, a Delaware limited liability company (“Smith’s Buyer”), Utro Crane Company,
LLC, a Delaware limited liability company (“Utro Buyer”), ANC Green Solutions -
Smith’s, LLC, a Delaware limited liability company (“ANC Smith’s”), Smith’s Tree
Care, Inc., a Virginia corporation (“Smith’s Seller”), Utro Crane Company, Inc.
(“Utro Seller”), and the Shareholders (defined below). Smith’s Buyer, Utro
Buyer, and ANC Smith’s are referred to herein collectively as “Buyer Parties”
and each, individually, as a “Buyer Party”. Smith’s Seller and Utro Seller are
referred to herein collectively as “Asset Sellers” and each, individually, as an
“Asset Seller”. Smith’s Seller, Utro Seller and Smith Properties (defined below)
are referred to herein collectively as “Seller Parties” and each, individually,
as an “Seller Party”.

 

RECITALS

 

A. Seller Parties are engaged in the business of commercial and residential
fully-integrated tree care, tree service, tree removal, stump grinding,
mulching, logging, and related services (the “Business”).

 

B. The Shareholders collectively own 100% of the capital stock of each of
Smith’s Seller and Utro Seller, and 100% of the membership interests of D. Smith
Properties, LLC, a Virginia limited liability company (“Smith Properties”).

 

C. Upon the terms and subject to the conditions set forth herein; (i) Smith’s
Seller proposes to sell, transfer and contribute, and Smith’s Buyer and ANC
Smith’s propose to buy and accept, substantially all of the assets and assume
solely certain specified liabilities of Smith’s Seller; (ii) the Shareholders
propose to sell, transfer and contribute, and ANC Smith’s proposes to buy and
accept, substantially all of the membership interests of Smith Properties (the
“Smith Properties Membership Interests”); and (iii) Utro Seller proposes to sell
and transfer, and Utro Buyer proposes to buy, substantially all of the assets of
Utro Seller;

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
upon the terms and subject to the conditions hereinafter set forth, the parties
hereto, intending to be legally bound hereby, agree as follows:

 

1

 

 

 

Article I.

THE TRANSACTION

 

1.1. Purchase and Sale of Assets of Smith’s Tree Care, Inc.; Assumed
Liabilities.

 

(a) Purchase and Sale of Cash-Purchased Assets. Subject to the terms and
conditions hereof, at the Closing, Smith’s Seller shall sell, convey, transfer,
assign and deliver to Smith’s Buyer, and Smith’s Buyer shall purchase from
Smith’s Seller, an undivided 59.284% interest (the “Cash-Purchased Assets”) in
all of Smith’s Seller’s right, title and interest in and to all of Smith’s
Seller’s property and assets, real, personal or mixed, tangible and intangible,
of every kind and description, wherever located and whether or not any of such
assets have any value for accounting purposes or are carried or reflected on or
specifically referred to in Smith’s Seller’s books of account or financial
statements, excluding only the Excluded Assets (the foregoing collectively, the
“Smith’s Assets”), free and clear of any and all Encumbrances other than
Permitted Encumbrances, including all of the following:

 

(i) all Restricted Cash;

 

(ii) all trade and other notes and accounts receivable, advance payments,
deposits (including customer deposits), prepaid items and expenses, deferred
charges, rights of offset and credits and claims for refund;

 

(iii) all inventory of raw materials, work in process, parts, subassemblies and
finished goods, wherever located and whether or not obsolete or carried on
Smith’s Seller’s books of account, in each case with any transferable warranty
and service rights of Smith’s Seller with respect to such Smith’s Assets;

 

(iv) all personal property and interests therein, wherever located, including
the personal property set forth on Schedule 1.1(a)(iv) and all
vehicles(including, but not limited to, the Business Vehicles), tools, parts and
supplies, fuel, machinery, equipment, tooling, furniture, furnishings,
appliances, fixtures, office equipment and supplies, owned and licensed computer
hardware and software and related documentation (including any source code or
systems documentation associated therewith), stored data, communication
equipment, trade fixtures and leasehold improvements, in each case with any
transferable warranty and service rights of Smith’s Seller with respect to such
Smith’s Assets;

 

(v) all rights under all Contracts, including the Contracts set forth on
Schedule 1.1(a)(v) (the “Assumed Contracts”);

 

(vi) telephone and fax numbers, websites and social media accounts, including
the ones identified on Schedule 1.1(a)(vi);

 

(vii) all Books and Records, except as specifically provided by Section
1.1(c)(iv);

 

(viii) all Benefit Plans (including all insurance policies, plan sponsor rights
in trusts, and administration service Contracts related thereto), and all assets
held by Smith’s Seller in respect of any Benefit Plan;

 

(ix) all Tax Returns to the extent of, or to the extent maintained for, the
Smith’s Assets, but excluding any such items if (A) they are included in, or to
the extent related to, any Excluded Assets or Retained Liabilities or (B) any
Law prohibits their transfer;

 

(x) any claims or causes of action of Smith’s Seller (except those claims or
causes of action that are exclusively related to and arise in connection with
the Retained Liabilities or Excluded Assets) against any third party relating to
the Business or the Smith’s Assets, whether choate or inchoate, known or
unknown, contingent or non-contingent;

 

2

 

 

(xi) all trademarks, service marks and trade names of Smith’s Seller (including
the trademarks and trade names “Smith’s Tree Care”) and any logos, designs,
symbols, trade dress or other source indicators associated therewith, any
fictitious names, d/b/a’s or similar filings related thereto, or any variant of
any of them, all business goodwill associated therewith and any applications
therefor or registrations thereof, and any other forms of technology,
intangibles, know-how, Intellectual Property or industrial property rights,
including any patents, trade secrets, proprietary manufacturing processes,
copyrights, rights of publicity, and any licenses, consents or other agreements
relating thereto;

 

(xii) any Permits to the extent their transfer is permitted by applicable Law;

 

(xiii) all of Smith’s Seller’s intangible assets related to the Business,
including Smith’s Seller’s goodwill related to the Business;

 

(xiv) all lists, documents, records and information, in all formats (tangible
and intangible) used by Smith’s Seller and its Affiliates in connection with or
otherwise related to the Business, concerning past, present or prospective
clients, customers, suppliers, vendors or other business relations of the
Business; and

 

(xv) all insurance benefits of Smith’s Seller (except those insurance benefits
that are exclusively related to and arise in connection with the Retained
Liabilities or the Excluded Assets), including rights to make claims and
proceeds, arising from or relating to the Business, the Smith’s Assets or the
Assumed Liabilities prior to the Closing.

 

Without limiting the generality of the foregoing, the Smith’s Assets shall
include all of the assets of Smith’s Seller reflected on the Interim Balance
Sheet and all assets acquired by Smith’s Seller since the Interim Balance Sheet
Date, except to the extent disposed of in the Ordinary Course of Business since
the Interim Balance Sheet Date or except to the extent specifically identified
herein as an Excluded Asset.

 

(b) Contributed Interest. Subject to the terms and conditions of that certain
Rollover Contribution Agreement by and between Smith’s Seller and ANC Smith’s in
the form attached hereto as Exhibit A (the “Operating Contribution Agreement”),
at the Closing, Smith’s Seller shall convey, transfer, assign and deliver to ANC
Smith’s, and ANC Smith’s shall receive from Smith’s Seller, an undivided 40.716%
interest (the “Contributed Assets”) in the Smith’s Assets, free and clear of any
and all Encumbrances other than Permitted Encumbrances, in exchange for equity
securities of ANC Smith’s in a transaction intended to qualify as a tax free
transaction under Section 721 of the Code, as more specifically described in the
Operating Contribution Agreement.

 

3

 

 

(c) Excluded Assets. Notwithstanding anything herein to the contrary, from and
after the Closing, each Asset Seller shall retain all of its right, title and
interest in and to, and there shall be excluded from the sale, conveyance,
assignment or transfer to Buyer Parties hereunder and under the Operating
Contribution Agreement and the Real Property Contribution Agreement, and the
Acquired Assets (as defined below) shall not include, solely the following
assets and properties (such retained assets and properties being the “Excluded
Assets”):

 

(i) all rights under this Agreement and any Ancillary Agreement;

 

(ii) all of the equity interests in Asset Sellers;

 

(iii) the records pertaining to the organization and existence of Asset Seller
s;

 

(iv) any Books and Records which Asset Sellers are required by applicable Law to
retain; provided, however, that Asset Sellers shall provide Smith’s Buyer with
copies of all such Books and Records at or prior to the Closing; and

 

(v) the assets specifically set forth on Schedule 1.1(c)(v).

 

(d) Assumed Liabilities. Subject to the terms and conditions hereof, at the
Closing, Smith’s Buyer shall, pursuant to a Bill of Sale, Assignment and
Assumption Agreement attached hereto as Exhibit B (the “Bill of Sale”), assume
and agree to fully pay, discharge, satisfy and perform, the following
Liabilities of Smith’s Seller, except in each case to the extent any such
Liabilities would have been performed, paid or otherwise discharged on or prior
to the Closing Date, but for a breach or default by Smith’s Seller or the
Shareholders (the “Assumed Liabilities”):

 

(i) those working capital liabilities of Smith’s Seller that were incurred in
the Ordinary Course of Business, but only to the extent reflected as current
liabilities in the calculation of Final Working Capital; and

 

(ii) the Liabilities of Smith’s Seller arising under or relating to any Assumed
Contract to the extent such Liabilities relate to events or occurrences
following the Closing Date, were incurred in the Ordinary Course of Business and
do not relate to any failure to perform, improper performance, breach of
warranty or other breach, default or violation by Smith’s Seller on or prior to
the Closing.

 

(e) Retained Liabilities. Notwithstanding anything contained herein to the
contrary, the Retained Liabilities shall not be assumed by any Buyer Party, but
instead shall be retained, performed, paid and discharged by Asset Sellers and
the Shareholders. The term “Retained Liabilities” means all Liabilities of any
Asset Seller or any of its Affiliates including, without limitation, all
Liabilities arising out of the use, ownership, possession or operation of the
Acquired Assets or the conduct of the Business prior to the Closing Date,
excepting only the Assumed Liabilities; provided however that without limiting
the foregoing, the Retained Liabilities shall include the following:

 

(i) any Liability for Taxes incurred by any Asset Seller, including any Asset
Seller’s portion of the Transfer Taxes as set forth in Section 6.2, and any
Liability of any Asset Seller for the Taxes of another Person under a
contractual indemnity or covenant, as a transferee or otherwise under applicable
Tax Laws, regulations or administrative rules;

 

4

 

 

(ii) any claim or Liability in connection with or arising from or relating to
any Excluded Asset, including any Taxes associated therewith;

 

(iii) any Indebtedness and Transaction Expenses;

 

(iv) any and all fees, costs and expenses (including legal fees and accounting
fees) that have been incurred or that are incurred by any Asset Seller or the
Shareholders in connection with the transactions contemplated by this Agreement,
including all fees, costs and expenses incurred in connection with or by virtue
of (a) the negotiation, preparation and review of this Agreement (including the
exhibits and Schedules hereto) and all Ancillary Agreements, (b) the preparation
and submission of any filing or notice required to be made or given in
connection with any of the transactions contemplated by this Agreement, and the
obtaining of any consent required to be obtained in connection with any of such
transactions, and (c) the consummation of the transactions contemplated by this
Agreement and the Ancillary Agreements, including any retention bonuses,
“success” fees, change of control payments and any other payment obligations
payable as a result of or in connection with the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements;

 

(v) any Liability of any Asset Seller to the Shareholders respecting dividends,
distributions in liquidation, redemptions of interests, option payments or
otherwise, and any Liability of any Asset Seller pursuant to the agreements and
arrangements set forth on Schedule 3.21;

 

(vi) any Liability of any Asset Seller arising out of this Agreement and any
Ancillary Agreement;

 

(vii) any Liability arising out of or relating to any business or property
formerly owned or operated by any Asset Seller, any Affiliate or predecessor
thereof, or by the Shareholders, but not presently owned and operated by any
Asset Seller or the Shareholders;

 

(viii) any Liability under or related to the Benefit Plans;

 

(ix) any Liability of any Asset Seller or its predecessors arising out of any
Contract, Permit, franchise or claim that is not transferred to Smith’s Buyer as
part of the Acquired Assets or, subject to Section 1.1(f), is not transferred to
Smith’s Buyer because of any failure to obtain any third-party or governmental
consent required for such transfer;

 

(x) any Liability with respect to compensation, severance or benefits of any
nature owed to any current or former employee, officer, director, manager,
member, partner or independent contractor of any Asset Seller or any ERISA
Affiliate (or any beneficiary or dependent of any such individual), whether or
not employed by Smith’s Buyer or any of its Affiliates after the Closing, that
arises out of or relates to (A) the employment, service provider or other
relationship between any Asset Seller or ERISA Affiliate and any such
individual, including the termination of such relationship, or (B) any Benefit
Plan or related events or conditions occurring on or before the Closing Date;

 

5

 

 

(xi) any product liability or similar claim for injury to person or property
which arises out of or is based upon any express or implied representation,
warranty, agreement or guarantee made by any Asset Seller or its Affiliates or
alleged to have been made by any Asset Seller or its Affiliates or which arises
out of or is based upon a theory of strict liability under Section 402A of the
Restatement (2nd) of Torts or any similar or analogous provision of statutory or
common law or which is imposed or asserted to be imposed by operation of law, in
connection with any service performed or product manufactured, sold or leased by
or on behalf of any Asset Seller or its Affiliates, including any claim relating
to any product delivered in connection with the performance of such service and
any claim seeking recovery for consequential damages, lost revenue or income;

 

(xii) any general warranty claims against any Asset Seller or its Affiliates;

 

(xiii) any Environmental Liability; and

 

(xiv) any Liabilities of or relating to the Business (or the operation thereof
prior to Closing), ownership or use of the Acquired Assets prior to the Closing.

 

(f) Nonassignable Assets. Nothing in this Agreement shall be construed as an
attempt to assign, and no Buyer Party shall assume any Liabilities with respect
to, any Contract or Permit intended to be included in the Acquired Assets that
by applicable Law is non-assignable, or that by its terms is non-assignable
without the consent of the other party or parties thereto to the extent such
party’s or parties’ consent was not so obtained, or as to which all the remedies
for the enforcement thereof enjoyed by any Asset Seller would not, as a matter
of law, pass to any Buyer Party as an incident of the assignments provided for
by this Agreement. Each Asset Seller and the Shareholders shall, at the request
and under the direction of any Buyer Party and in the name of the applicable
Asset Seller or otherwise (as such Buyer Party shall specify), take all
reasonable actions and do or cause to be done all such things as shall in the
reasonable judgment of such Buyer Party be necessary or proper (a) to assure
that the rights and benefits of such Asset Seller under such Contracts or
Permits shall be preserved for the benefit of Buyer Parties and (b) to
facilitate receipt of the consideration to be received by such Asset Seller in
and under every such Contract or Permit, which consideration shall be held for
the benefit of, and shall be delivered to, such Buyer Party.

 

1.2. Purchase Price; Payment.

 

(a) Definitions:

 

(i) “Base Amount” means $3,000,000 minus the Smith Properties Consideration,
minus the Utro Consideration.

 

(ii) “Estimated Closing Consideration” means an amount equal to the total of (a)
the Base Amount, minus (b) the amount, if any, by which Estimated Working
Capital is less than Target Working Capital, plus (c) the amount, if any, by
which Estimated Working Capital is greater than Target Working Capital, minus
(d) the Estimated Indebtedness, minus (e) the Estimated Transaction Expenses.

 

(iii) “Holdback Amount” means the Indemnification Holdback Amount plus the
Working Capital Adjustment Holdback Amount.

 

6

 

 

 

(iv) “Indemnification Holdback Amount” means $400,000.

 

(v) “Working Capital Adjustment Holdback Amount” means $16,000.

 

(vi) “Smith Properties Consideration” means $270,000.

 

(vii) “Utro Consideration” means $80,000.

 

(b) Estimate. Prior to the Closing Date, Smith’s Seller shall deliver to Smith’s
Buyer an estimated balance sheet of Smith’s Seller as of the Effective Time
prepared in good faith in accordance with GAAP applied on a basis consistent
with the accounting principles and policies used in the preparation of the
Interim Balance Sheet and a written statement (collectively, the “Estimated
Closing Statement”) in form and substance reasonably satisfactory to Smith’s
Buyer, setting forth Smith’s Seller’s good faith estimate as of the Effective
Time of, and the components and calculation of, Estimated Working Capital,
Estimated Indebtedness (including the intended beneficiaries of such
Indebtedness to be paid at the Closing and each component thereof), and
Estimated Transaction Expenses (including the intended beneficiaries of such
Estimated Transaction Expenses to be paid at the Closing and each component
thereof), with the components thereof prepared in accordance with GAAP.

 

(c) Payments at Closing. In full consideration of the purchase of the
Cash-Purchased Assets, at Closing Smith’s Buyer shall:

 

(i) assume all of the Assumed Liabilities;

 

(ii) pay and deliver an amount equal to the Estimated Closing Consideration
minus the Holdback Amount to Smith’s Seller by wire transfer of immediately
available funds to the accounts designated by Smith’s Seller in the Estimated
Closing Statement;

 

(iii) retain from the Estimated Closing Consideration, an amount equal to the
Holdback Amount;

 

(iv) pay and deliver an amount equal to the Estimated Indebtedness by wire
transfer of immediately available funds to the accounts designated by Smith’s
Seller in the Estimated Closing Statement; and

 

(v) pay and deliver an amount equal to the Estimated Transaction Expenses by
wire transfer of immediately available funds to the accounts designated by
Smith’s Seller in the Estimated Closing Statement.

 

Smith’s Seller acknowledges and agrees that Smith’s Buyer shall be entitled to
reduce any cash payments to Smith’s Seller by all applicable deductions and tax
withholdings in respect of the payments pursuant to this Section 1.2(c).

 

7

 

 

1.3. Closing Statement; Adjustment.

 

(a) Delivery of Closing Statement. Within 90 days after the Closing Date,
Smith’s Buyer shall cause to be prepared and shall deliver to Smith’s Seller a
balance sheet of Smith’s Seller as of the Effective Time prepared in good faith
in accordance with GAAP applied on a basis consistent with the accounting
principles and policies used in the preparation of the Interim Balance Sheet and
a statement (collectively, the “Closing Statement”) setting forth in reasonable
detail Closing Working Capital, Closing Indebtedness, and Closing Transaction
Expenses, with the components thereof prepared in accordance with GAAP.

 

(b) Cooperation. Each of Smith’s Seller and Smith’s Buyer agrees that it will,
and it will use reasonable efforts to cause its respective Affiliates, agents
and representatives to, cooperate and assist in the preparation of the Closing
Statement and the calculation of Closing Working Capital, Closing Indebtedness,
and Closing Transaction Expenses and in the conduct of the reviews and dispute
resolution process referred to in this Section 1.3.

 

(c) Review Period. During the 30-day period following Smith’s Seller’s receipt
of the Closing Statement, Smith’s Seller shall be permitted to review the
working papers of Smith’s Buyer relating to the Closing Statement. The Closing
Statement and the calculation of Closing Working Capital, Closing Indebtedness,
and Closing Transaction Expenses shall become final and binding upon the parties
on the 30th day following delivery thereof, unless Smith’s Seller gives written
notice of its disagreement with the Closing Statement (“Notice of Disagreement”)
to Smith’s Buyer prior to such date, which notice, to be valid, must comply with
this Section 1.3. Any Notice of Disagreement shall (i) specify in reasonable
detail the nature of any disagreement so asserted, and include all supporting
schedules, analyses, working papers and other documentation, (ii) include only
disagreements based on Closing Working Capital, Closing Indebtedness, or Closing
Transaction Expenses not being calculated in accordance with Section 1.3, (iii)
specify the line item or items in the calculation of Closing Working Capital,
Closing Indebtedness, or Closing Transaction Expenses with which Smith’s Seller
disagrees and the amount of each such line item or items as calculated by
Smith’s Seller, and (iv) include Smith’s Seller’s calculation of Closing Working
Capital, Closing Indebtedness, or Closing Transaction Expenses. Smith’s Seller
shall be deemed to have agreed with all items and amounts included in the
calculation of the Closing Working Capital, Closing Indebtedness, and Closing
Transaction Expenses delivered pursuant to Section 1.3(a) except such items that
are specifically disputed in the Notice of Disagreement.

 

8

 

 

(d) Resolution of Disputes. If Smith’s Seller delivers, in a timely manner, a
Notice of Disagreement pursuant to Section 1.3(c), then the Closing Statement
(as revised in accordance with this Section 1.3(d)), and the resulting
calculation of Closing Working Capital, Closing Indebtedness, and Closing
Transaction Expenses resulting therefrom, shall become final and binding upon
the parties on the earlier of (a) the date any and all matters specified in the
Notice of Disagreement are finally resolved in writing by Smith’s Seller and
Smith’s Buyer and (b) the date any and all matters specified in the Notice of
Disagreement not resolved by Smith’s Seller and Smith’s Buyer are finally
resolved in writing by the Arbiter. The Closing Statement shall be revised to
the extent necessary to reflect any resolution by Smith’s Seller and Smith’s
Buyer and any final resolution made by the Arbiter in accordance with this
Section 1.3(d). During the 30-day period following the delivery of a timely
Notice of Disagreement or such longer period as Smith’s Seller and Smith’s Buyer
shall mutually agree, Smith’s Seller and Smith’s Buyer shall seek in good faith
to resolve in writing any differences that they may have with respect to the
matters specified in the Notice of Disagreement. If, at the end of such 30-day
period (or such longer period as mutually agreed by Smith’s Seller and Smith’s
Buyer), Smith’s Seller and Smith’s Buyer have not so resolved such differences,
Smith’s Seller and Smith’s Buyer shall submit the dispute for resolution to an
independent accounting or valuation firm (the “Arbiter”) for review and
resolution of any and all matters which remain in dispute and which were
included in the Notice of Disagreement in accordance with this Section 1.3. The
Arbiter shall be a mutually acceptable nationally or regionally recognized
independent public accounting or valuation firm agreed upon by Smith’s Seller
and Smith’s Buyer in writing; provided, that in the event the parties are not
able to mutually agree on an accounting or valuation firm, the Arbiter shall be
BDO USA, LLP. Smith’s Seller and Smith’s Buyer shall use reasonable efforts to
cause the Arbiter to render a decision resolving the matters in dispute within
30 days following the submission of such matters to the Arbiter, or such longer
period as Smith’s Seller and Smith’s Buyer shall mutually agree. Smith’s Seller
and Smith’s Buyer agree that the determination of the Arbiter shall be final and
binding upon the parties and that judgment may be entered upon the determination
of the Arbiter in any court having jurisdiction over the party against which
such determination is to be enforced; provided, that the scope of the disputes
to be resolved by the Arbiter is limited to only such items included in the
Closing Statement that Smith’s Seller has properly disputed in the Notice of
Disagreement based upon Closing Working Capital, Closing Indebtedness, or
Closing Transaction Expenses not having been calculated in accordance with this
Section 1.3. The Arbiter shall determine, based solely on presentations by
Smith’s Buyer and Smith’s Seller and their respective representatives, and not
by independent review, only those issues in dispute specifically set forth on
the Notice of Disagreement and shall render a written report as to the dispute
and the resulting calculation of Closing Working Capital, Closing Indebtedness,
and Closing Transaction Expenses which shall be conclusive and binding upon the
parties. In resolving any disputed item, the Arbiter: (i) shall be bound by the
principles set forth in this Section 1.3, (ii) shall limit its review to the
line items and items specifically set forth in and properly raised in the Notice
of Disagreement and (iii) shall not assign a value to any line item or items
greater than the greatest value for such item claimed by either party or less
than the smallest value for such item claimed by either party. The fees, costs,
and expenses of the Arbiter (i) shall be borne by Smith’s Seller in the
proportion that the aggregate dollar amount of such disputed items so submitted
that are unsuccessfully disputed by Smith’s Seller (as finally determined by the
Arbiter) bears to the aggregate dollar amount of such items so submitted and
(ii) shall be borne by Smith’s Buyer in the proportion that the aggregate dollar
amount of such disputed items so submitted that are successfully disputed by
Smith’s Seller (as finally determined by the Arbiter) bears to the aggregate
dollar amount of such items so submitted. The fees, costs and expenses of
Smith’s Buyer’s independent accountants incurred in connection with the
preparation of the Closing Statement and review of any Notice of Disagreement
shall be borne by Smith’s Buyer, and the fees, costs and expenses of Smith’s
Seller’s independent accountants incurred in connection with their review of the
Closing Statement and preparation of any Notice of Disagreement shall be borne
by Smith’s Seller.

 

(e) Closing Consideration Adjustment.

 

(i) If the Final Closing Consideration is greater than the Estimated Closing
Consideration, then (x) within five Business Days of the determination of all of
Final Working Capital, Final Indebtedness and Final Transaction Expenses,
Smith’s Buyer shall pay Smith’s Seller an amount equal to such excess by wire
transfer of immediately available funds to an account or accounts designated by
Smith’s Seller prior to the date when such payment is due and (y) the Working
Capital Adjustment Holdback Amount shall be paid to Smith’s Seller.

 

9

 

 

(ii) If the Final Closing Consideration is less than the Estimated Closing
Consideration, then Smith’s Seller and the Shareholders, jointly and severally,
shall pay or cause to be paid to Smith’s Buyer an amount equal to such
deficiency. Such payment shall be first made to Smith’s Buyer by reducing the
Working Capital Adjustment Holdback Amount. If the Working Capital Adjustment
Holdback Amount is less than the payment required under this Section 1.3(e)(ii),
any deficiency shall be paid by Smith’s Seller and the Shareholders, on a joint
and several basis, within five (5) Business Days of the determination of all of
Final Working Capital, Final Indebtedness and Final Transaction Expenses.

 

(f) Working Capital Adjustment Holdback Amount. At the Closing, Smith’s Buyer
shall withhold from the Estimated Closing Consideration the Working Capital
Adjustment Holdback Amount. The Working Capital Adjustment Holdback Amount,
which amount may be adjusted as set forth in this Agreement, shall be paid to
Smith’s Seller within five (5) Business Days following the determination of all
of Final Working Capital, Final Indebtedness and Final Transaction Expenses.

 

1.4. Equity Purchase and Contribution of D. Smith Properties, LLC.

 

(a) Purchased Membership Interests. On and subject to the terms and conditions
of this Agreement, at Closing, ANC Smith’s shall purchase from the Shareholders,
and the Shareholders shall sell to ANC Smith’s, free and clear of all
Encumbrances, all of the Purchased Membership Interests, in exchange for the
Smith Properties Consideration paid by wire transfer of immediately available
funds to the Shareholders pro rata based on their respective Purchased
Membership Interests.

 

(b) Contributed Membership Interests. Subject to the terms and conditions of
that certain Rollover Contribution Agreement by and between the Shareholders and
ANC Smith’s in the form attached hereto as Exhibit C (the “Real Property
Contribution Agreement”), at the Closing, the Shareholders shall convey,
transfer, assign and deliver to ANC Smith’s, and ANC Smith’s shall receive from
the Shareholders, the Contributed Membership Interests, free and clear of any
and all Encumbrances other than Permitted Encumbrances, in exchange for equity
securities of ANC Smith’s in a transaction intended to qualify as a tax free
transaction under Section 721 of the Code, as more specifically described in the
Real Property Contribution Agreement.

 

The Shareholders acknowledge and agree that ANC Smith’s shall be entitled to
reduce any cash payments to the Shareholders by all applicable deductions and
tax withholdings in respect of the payments pursuant to this Section 1.4.

 

1.5. Asset Purchase of Utro Crane Company, Inc. Subject to the terms and
conditions hereof, at the Closing, Utro Seller shall pursuant to a Bill of Sale
attached hereto as Exhibit D (“Utro Bill of Sale”), sell, convey, transfer,
assign and deliver to Utro Buyer, and Utro Buyer shall purchase from Utro
Seller, all of Utro Seller’s right, title and interest in and to all of Utro
Seller’s property and assets, personal or mixed, tangible and intangible, of
every kind and description, wherever located and whether or not any of such
assets have any value for accounting purposes or are carried or reflected on or
specifically referred to in Utro Seller’s books of account or financial
statements, excluding only the Excluded Assets and any real property held by
Utro Seller, free and clear of any and all Encumbrances other than Permitted
Encumbrances, including, but not limited to, that certain 2000 Terex Truck VIN
51515 and 1997 Terex Truck VIN 10034 (the “Utro Assets”, and together with the
Smith’s Assets the “Acquired Assets”) in exchange for the Utro Consideration
paid by wire transfer of immediately available funds to the Utro Seller.

 

10

 

 

Article II.

CLOSING

 

2.1. Closing Date. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Harter Secrest & Emery LLP in
Rochester, New York (or at such other place as is agreed in writing by Smith’s
Buyer and Smith’s Seller), or via electronic transmittal of documents, on the
date hereof (the “Closing Date”). For financial accounting and tax purposes, to
the extent permitted by Law, the Closing shall be deemed to have become
effective as of 11:59 p.m. on the Closing Date (the “Effective Time”).

 

2.2. Closing Deliveries.

 

(a) Deliveries by Buyer Parties. At the Closing, Buyer Parties shall deliver or
cause to be delivered the following to the applicable Seller Party or other
Persons as specified below:

 

(i) the amounts set forth in Section 1.2(c), Section 1.4(a) and Section 1.5 in
accordance therewith;

 

(ii) the Bill of Sale, duly executed by Smith’s Buyer;

 

(iii) the Employment Agreement with Z. David Smith in the form attached hereto
as Exhibit E (the “Smith Employment Agreement”), duly executed by Smith’s Buyer;

 

(iv) the Employment Agreement with Uwe Troxler in the form attached hereto as
Exhibit F (the “Troxler Employment Agreement”), duly executed by Smith’s Buyer;

 

(v) the Operating Contribution Agreement, duly executed by ANC Smith’s;

 

(vi) the Real Property Contribution Agreement, duly executed by ANC Smith’s; and

 

(b) Deliveries by Seller Parties. At the Closing, Seller Parties shall deliver,
or the Shareholders or Seller Parties shall cause to be delivered, the following
to Buyer Parties:

 

(i) the Bill of Sale, duly executed by Smith’s Seller;

 

(ii) the Utro Bill of Sale, duly executed by Utro Seller;

 

11

 

 

(iii) the Operating Contribution Agreement, duly executed by Smith’s Seller;

 

(iv) the assignment of all domain names listed in Schedule 2.2(b)(iv) to Smith’s
Buyer;

 

(v) title certificates to the Business Vehicles, duly executed by the applicable
Seller Party (together with any other transfer forms necessary to transfer title
to such vehicles);

 

(vi) a certificate of the managers of each Seller Party certifying that attached
thereto are true and complete copies of (A) the article of incorporation or
organization of each Seller Party, and all amendments thereto, as certified by
the Secretary of Commonwealth of Virginia; (B) the bylaws or operating of each
Seller Party, and all amendments thereto; and (C) all resolutions adopted by the
board of directors or managers of each Seller Party and the Shareholders
authorizing the execution, delivery and performance of this Agreement and the
other Ancillary Agreements and the consummation of the transactions contemplated
hereby and thereby;

 

(vii) a certificate of good standing dated not more than five (5) days prior to
the Closing Date from (i) the Secretary of Commonwealth of the Commonwealth of
Virginia, attesting to the good standing in Virginia of each Seller Party and
Smith Properties;

 

(viii) all Books and Records of Seller Parties in possession of Seller Parties
(it being understood and agreed that delivery of such Books and Records to Smith
Seller’s principal place of business shall be sufficient delivery);

 

(ix) any other transfer documents, as may reasonably be requested by Smith’s
Buyer;

 

(x) the consents from Authorities or other Persons, if any, set forth on
Schedule 3.3 and any other material consents in forms reasonably acceptable to
Smith’s Buyer;

 

(xi) such lien releases or other written evidence reasonably satisfactory to
Smith’s Buyer, evidencing the release of all Encumbrances on the Acquired Assets
that are not Permitted Encumbrances, including but not limited to those set
forth on Schedule 2.2(b)(xi);

 

(xii) a duly executed certificate from each Asset Seller prepared in accordance
with Treasury regulations section 1.1445-2 and dated as of the Closing Date
certifying that such Asset Seller is not a foreign person;

 

(xiii) payoff letters or similar letters or other written evidence reasonably
satisfactory to the Buyer Parties evidencing that the Closing Indebtedness
identified on Schedule 2.2(b)(xiii) has been paid in full; and

 

(xiv) such other agreements, certificates and documents as may be reasonably
requested by Buyer Parties to effectuate or evidence the transactions
contemplated hereby.

 

12

 

 

(c) Deliveries by Shareholders. At the Closing, the following shall be delivered
or caused to be delivered as follows:

 

(i) by Z. David Smith, the Smith Employment Agreement, duly executed;

 

(ii) by Uwe Troxler, the Troxler Employment Agreement, duly executed;

 

(iii) by each Shareholder, a duly executed certificate prepared in accordance
with Treasury regulations section 1.1445-2 and dated as of the Closing Date
certifying that such Shareholder is not a foreign person;

 

(iv) by each Shareholder, the Real Property Contribution Agreement; and

 

(v) by each Shareholder, membership interest powers in a form satisfactory to
ANC Smith’s evidencing the transfer of all of the Smith Properties Membership
Interests from each of the Shareholders to ANC Smith’s.

 

Article III.

REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES AND THE SHAREHOLDERS

 

Seller Parties and the Shareholders, jointly and severally, represent and
warrant to Buyer Parties as follows:

 

3.1. Organization. Smith’s Seller is a corporation duly incorporated, validly
existing, and in good standing under the laws of the Commonwealth of Virginia.
Utro Seller is a corporation duly incorporated, validly existing, and in good
standing under the laws of the Commonwealth of Virginia. Smith Properties is a
limited liability company duly organized, validly existing, and in good standing
under the laws of the Commonwealth of Virginia. Each Seller Party has all
requisite limited liability company or corporate power and authority to carry on
its business as it now is being conducted and to execute, deliver and perform
this Agreement and the Ancillary Agreements to which it is a party and to
consummate the transactions contemplated hereby and thereby. Each Seller Party
is duly qualified to do business and in good standing as a foreign entities in
all jurisdictions listed on Schedule 3.1, which are the only jurisdictions where
the nature of the property owned or leased by them or the nature of the business
conducted by them makes such qualification necessary, except where the failure
to be so qualified can be cured without material expense and will not render
material Contracts of such Seller Party unenforceable. True and complete copies
of the articles of incorporation, bylaws, articles of organization, limited
liability company operating agreement or other organizational or governance
documents of each Seller Party, all as amended to date, have been previously
delivered to Smith’s Buyer.

 

13

 

 

3.2. Authority. The execution, delivery and performance by Seller Parties of
this Agreement and the Ancillary Agreements to which any Seller Party is a party
and the consummation by Seller Parties of the transactions contemplated hereby
and thereby have been duly authorized by all necessary company action on the
part of each Seller Party. This Agreement and each Ancillary Agreement to which
each Seller Party is a party has been duly and validly executed and delivered by
each Seller Party, and constitutes the valid and binding obligation of each
Seller Party, enforceable against each Seller Party in accordance with its
respective terms, except as such enforcement shall be limited by bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
subject to general principles of equity. This Agreement and each Ancillary
Agreement to which a Shareholder is a party has been duly and validly executed
and delivered by such Shareholder, to the extent a party thereto, and
constitutes the valid and binding obligation of such Shareholder, enforceable
against such Shareholder in accordance with its respective terms, except as such
enforcement shall be limited by bankruptcy, insolvency, moratorium or similar
law affecting creditors’ rights generally and subject to general principles of
equity.

 

3.3. No Conflict. The execution, delivery and performance by Seller Parties and
each Shareholder of this Agreement and the Ancillary Agreements to which Seller
Parties or a Shareholder is a party, and the consummation by Seller Parties and
each Shareholder of the transactions contemplated hereby and thereby does not
and will not, with or without the giving of notice or the lapse of time, or
both, (x) violate any provision of any Law to which any Seller Party or
Shareholder is subject, (y) violate any provision of the articles of
organization, articles of incorporation, limited liability company operating
agreement, bylaws or other organizational or governance documents of any Seller
Party, or (z) except as disclosed on Schedule 3.3, violate or result in a breach
of or constitute a default (or an event which might, with the passage of time or
the giving of notice, or both, constitute a default) under, or require the
consent of any third party under, or result in or permit the termination or
amendment of any provision of, or result in or permit the acceleration of the
maturity or cancellation of performance of any obligation under, or result in
the creation or imposition of any Encumbrance of any nature whatsoever upon any
assets or property or give to others any interests or rights therein under, any
indenture, deed of trust, mortgage, loan or credit agreement, license, Permit,
Contract, lease, or other instrument or commitment to which any Seller Party or
Shareholder is a party or by which any Seller Party or Shareholder may be bound
or affected.

 

3.4. Capitalization. The Shareholders collectively own all of the outstanding
capital stock of each Asset Seller and all of the membership interests of Smith
Properties. There are outstanding no securities convertible into, exchangeable
for or carrying the right to acquire equity securities of any Seller Party, or
subscriptions, warrants, options, phantom equity interests, rights (including
preemptive rights or equity appreciation rights), or other arrangements or
commitments obligating any Seller Party to issue or dispose of any of its equity
securities or any ownership interest therein.

 

3.5. Subsidiaries. No Seller Party (i) directly or indirectly owns any stock of,
equity interest in, or other investment in any other corporation, joint venture,
partnership, trust or other Person or (ii) has any subsidiaries or any
predecessors in interest by merger, liquidation, reorganization, acquisition or
similar transaction.

 

14

 

 

3.6. Financial Statements; Undisclosed Liabilities. The books of account and
related records of Smith’s Seller fairly reflect in all material respects
Smith’s Seller’s assets, Liabilities and transactions in accordance with GAAP.
Schedule 3.6(a) sets forth the following financial statements (the “Financial
Statements”): (x) the balance sheet of Smith’s Seller as of December 31, 2017
and December 31, 2018 and the related statements of income and stockholder’s
equity and cash flows for the years ended December 31, 2017 and December 31,
2018, and (y) the unaudited consolidated balance sheet of Smith’s Seller (the
“Interim Balance Sheet”) as of December 31, 2019 (the “Interim Balance Sheet
Date”), and the related statements of income for the 12-month period ended on
the Interim Balance Sheet Date (together with the Interim Balance Sheet, the
“Interim Financial Statements”). The Financial Statements fairly present, in all
material respects, the financial position of Smith’s Seller and the results of
its operations and cash flows as of the respective dates and for the respective
periods indicated therein and have been prepared in accordance with GAAP, except
that the Interim Financial Statements may not contain all footnotes in
accordance with GAAP and are subject to normal year-end adjustments, none of
which are expected be material in amount or nature. The Financial Statements
have been prepared from and are in accordance with the books and records of
Smith’s Seller. None of the Seller Parties has any Liabilities, except (a) to
the extent reflected as a Liability on the Interim Balance Sheet, (b)
Liabilities incurred in the Ordinary Course of Business after the Interim
Balance Sheet Date (none of which results from, arises out of, or relates to any
material breach or violation of, or default under, a contractual obligation or
requirement of Law), and (c) Liabilities disclosed on Schedule 3.6(b).

 

3.7. Absence of Certain Changes or Events. Except as set forth on Schedule 3.7,
since the Balance Sheet Date, the Seller Parties have conducted the Business
only in the Ordinary Course of Business and there has not been a Material
Adverse Effect. Without limiting the foregoing, except as set forth on Schedule
3.7, since the Balance Sheet Date, no Seller Party has (a) purchased or redeemed
any of its equity other than for cash, or granted or issued any option, warrant
or other right to purchase or acquire any such equity, (b) incurred any
Liabilities or Indebtedness, except Liabilities and Indebtedness incurred in the
Ordinary Course of Business, or discharged or prepaid, in whole or in part, any
Liabilities or Indebtedness, (c) encumbered any of its properties or assets,
tangible or intangible, except for Encumbrances incurred in the Ordinary Course
of Business, (d) (i) granted any increase in the salaries (other than normal
increases for employees averaging not in excess of five percent per annum made
in the Ordinary Course of Business) or other compensation or benefits payable or
to become payable to, or any advance (excluding advances for ordinary business
expenses consistent with past practice) or loan to, any officer, director,
shareholder, manager, member, partner, employee or independent contractor of any
Seller Party, (ii) made any payments to any pension, retirement, profit-sharing,
bonus or similar plan, (iii) granted or made any other payment of any kind to or
on behalf of any officer, director, manager, member, partner, shareholder,
employee or independent contractor, or any of their respective Affiliates, other
than payment of base compensation and reimbursement for reasonable expenses in
the Ordinary Course of Business or (iv) adopted, amended or terminated any
employee benefit plan (including any Benefit Plan) or any stay bonus, retention
bonus, transaction bonus or change in control bonus plan or arrangement, other
than, in any case, amendments required by applicable Law, (e) suffered any
change or, to the knowledge of any Seller Party, received any threat of any
change in any of its relations with, or any loss or, to the knowledge of any
Seller Party, threat of loss of, any of the suppliers, clients, distributors,
customers or employees that are material to the Business, including any loss or
change which may result from the transactions contemplated by this Agreement,
(f) disposed of or has failed to keep in effect any rights in, to or for the use
of any Permit material to the Business, (g) changed any method of keeping of
their respective books of account or accounting practices, (h) disposed of or
failed to keep in effect any rights in, to or for the use of any of the
Intellectual Property material to the Business, (i) sold, transferred or
otherwise disposed of any assets, properties or rights of the Business, except
inventory sold in the Ordinary Course of Business, (j) entered into any
transaction, Contract or event outside the Ordinary Course of Business or with
any partner, shareholder, member, officer, director, manager or other Affiliate
of any Seller Party or of any Shareholder, (k) made nor authorized any capital
expenditure, (l) changed or modified in any manner its existing credit,
collection and payment policies, procedures and practices with respect to
accounts receivable and accounts payable, respectively, including acceleration
of collections of receivables, failure to make or delay in making collections of
receivables (whether or not past due), acceleration of payment of payables or
failure to pay or delay in payment of payables, (m) incurred any material
damage, destruction, theft, loss or business interruption, (n) made any
declaration, payment or setting aside for payment of any distribution (whether
in equity or property) with respect to any securities or interests of any Seller
Party, (o) made (except as consistent with past practice) or revoked any Tax
election or settled or compromised any material Liability for Taxes with any
Taxing Authority, or (p) waived or released any material right or claim of any
Seller Party or incurred any modifications, amendments or terminations of any
Contracts which are in the aggregate materially adverse to any Seller Party or
its Business.

 

15

 

 

3.8. Title; Condition and Sufficiency of Acquired Assets.

 

(a) Each Seller Party, as applicable, has good and valid title to all of the
assets such party purports to own (including the Acquired Assets and those
reflected on the Interim Balance Sheet, but excluding any such assets and
properties sold, consumed, or otherwise disposed of in the Ordinary Course of
Business since the Balance Sheet Date) free and clear of all Encumbrances,
except for Permitted Encumbrances. At the Closing, Seller Parties and the
Shareholders, as applicable, will convey (i) the Cash-Purchased Assets to
Smith’s Buyer free and clear of any and all Encumbrances other than Permitted
Encumbrances, (ii) the Contributed Assets to ANC Smith’s free and clear of any
and all Encumbrances other than the Permitted Encumbrances, (iii) the Utro
Assets to Utro Buyer, free and clear of any and all Encumbrances other than
Permitted Encumbrances and (iv) the Smith Properties Membership Interests to ANC
Smith’s free and clear of any and all Encumbrances other than Permitted
Encumbrances.

 

(b) The Acquired Assets are in good operating condition and repair (except for
ordinary wear and tear and routine maintenance in the Ordinary Course of
Business), are adequate for the purposes for which they are presently used in
the conduct of the Business and are usable in a manner consistent with their
current use, and comply with applicable Laws. Except for the Excluded Assets,
the Acquired Assets constitute all of the assets, properties and rights
necessary for the operation of the Business after the Closing in the same manner
as the Business was conducted prior to the Closing by Seller Parties. Other than
Seller Parties, no Person (including any Shareholder) owns any assets,
properties or rights used in the Business, except for Excluded Assets, the real
property held by Smith Properties, and assets owned by third parties and used in
the Business pursuant to an Assumed Contract.

 

(c) A list of all of the motor vehicles used in connection with the Business is
set forth on Schedule 3.8(c) (the “Business Vehicles”). Seller Parties have made
available to Buyer Parties copies of titles to all of the Business Vehicles.

 

16

 

 

3.9. Real Property.

 

(a) Neither of the Asset Sellers own any real property. Schedule 3.9(a)(i)
contains a true and complete legal description of each parcel of real property
owned by Smith Properties (the “Owned Real Property”). Except as set forth on
Schedule 3.9(a)(ii), Smith Properties has good, marketable and insurable fee
simple title to the Owned Real Property, free and clear of all Encumbrances,
except for Permitted Encumbrances. Smith Properties has not leased or otherwise
granted to any Person the right to use or occupy any Owned Real Property or any
portion thereof; and there are no outstanding options, rights of first offer or
rights of first refusal to purchase such Owned Real Property or any portion
thereof. No person (including the Shareholders) other than Smith Properties owns
any real property in respect of the operation of the Business or included in the
Acquired Assets. There are no Encumbrances affecting the Owned Real Property,
other than Permitted Encumbrances.

 

(b) None of Seller Parties or the Shareholders is a party to any written or oral
leases, subleases, or other occupancies of real property used by Seller Parties.
Seller Parties do not operate the Business at any location other the Owned Real
Property.

 

(c) Seller Parties presently enjoy peaceful and undisturbed possession of the
Owned Real Property. No Person other than the Asset Sellers has any right to
use, occupy, or lease any of the Owned Real Property. Neither the Shareholders
nor Seller Parties have received written notice of any eminent domain,
condemnation or other similar proceedings pending or threatened with respect to,
or otherwise affecting any portion of, the Owned Real Property. There is no
violation of any covenant, condition, restriction, easement or order of any
Authority having jurisdiction over the Owned Real Property or the use or
occupancy thereof. The Owned Real Property is in compliance in all respects with
all applicable building, zoning, subdivision, health and safety and other land
use and similar applicable Laws, rules and regulations, permits, licenses and
certificates of occupancy affecting the Owned Real Property, and neither the
Shareholders nor Seller Parties have received any notice of any violation or
claimed violation of any such Laws, rules and regulations with respect to the
Owned Real Property which have not been resolved or for which any obligation of
Seller Parties remains to be fulfilled, including but not limited to payments of
monetary damages, fines or penalties, or completion of any remedial or
corrective measures. The Owned Real Property is adequately served by proper
utilities, sufficient parking and other building services necessary for its
current use and for compliance with all applicable Laws, rules, regulations,
permits, licenses and certificates of occupancy.

 

(d) Each use of the Owned Real Property by Seller Parties is and has been valid,
permitted and conforming uses in accordance with the current zoning
classification of the Owned Real Property, and there are no outstanding
variances or special use permits affecting the Owned Real Property or their
uses.

 

(e) Except as set forth on Schedule 3.9(e) attached hereto, the transaction
contemplated by this Agreement does not require the consent of any Person under
any agreement affecting the Owned Real Property.

 

(f) The Owned Real Property is in good repair, ordinary wear and tear excepted,
and fit for the purposes for which it is presently used. Seller Parties have
rights of egress and ingress with respect to the Owned Real Property that are
sufficient for it to conduct the Business as presently conducted consistent with
past practice.

 

17

 

 

3.10. Accounts Receivable.

 

(a) All of Smith’s Seller’s accounts and notes receivable represent amounts
receivable for products actually delivered or services actually provided (or, in
the case of non-trade accounts or notes represent amounts receivable in respect
of other bona-fide business transactions), have arisen in the Ordinary Course of
Business and have been or will be billed and are generally due within 30 days
after such billing. All such accounts and notes receivable included in the
Acquired Assets (the “Acquired Receivables”) are and will be fully collectible
within 30 days after billing, net of the reserves shown on the Interim Balance
Sheet (or in the books of Smith’s Seller if such Acquired Receivables were
created after the Interim Balance Sheet Date). The reserve for bad debts shown
on the Interim Balance Sheet or, with respect to Acquired Receivable arising
after the Interim Balance Sheet Date, in the books of Smith’s Seller, have been
determined in accordance with GAAP, consistently applied, subject to normal
year-end adjustments and the absence of disclosures normally made in footnotes.
To the knowledge of Smith’s Seller, there is no contest, claim, or right of
set-off under any Contract with any obligor of a material Acquired Receivable
relating to the amount or validity of such Acquired Receivable.

 

(b) Since the Balance Sheet Date, there have not been any write-offs as
uncollectible of Smith’s Seller’s accounts receivable, except for write-offs in
the Ordinary Course of Business and not in excess of $10,000 in the aggregate.

 

3.11. Inventory. All of the inventories of Smith’s Seller, including those
reflected in the Interim Balance Sheet, are valued at cost, the cost thereof
being determined on a consistent basis since December 31, 2015, except as
disclosed in the Interim Balance Sheet. All of the inventories of Smith’s Seller
reflected in the Interim Balance Sheet and all inventories acquired since the
Interim Balance Sheet Date consist of items or materials that are marketable and
fit for their particular use, are not defective and are of a quality and
quantity usable and saleable in the Ordinary Course of Business within a
reasonable period of time and at normal profit margins, and all of the raw
materials and work in process inventory of Smith’s Seller reflected on the
Interim Balance Sheet and all such inventories acquired since the Interim
Balance Sheet Date can reasonably be expected to be consumed or sold in the
Ordinary Course of Business within a reasonable period of time. None of the
inventory of Smith’s Seller is obsolete. Since the Balance Sheet Date, the
inventories of Smith’s Seller have been purchased in the Ordinary Course of
Business and consistent with reasonably anticipated requirements of Smith’s
Seller and the customers of Smith’s Seller.

 

18

 

 

3.12. Intellectual Property.

 

(a) Except for the trade names, “Smith’s Tree Care” and the domain name
“www.smithstreecare.net”, there are no patents, patent applications (including
any provisional applications, divisions, continuations or continuations in
part), material unregistered trademarks, registered trademarks and applications
for registration for trademarks, copyright registrations and applications for
registration of copyrights, software, or domain name registrations in each case
owned by or held in the name of any Seller Party (the “Material Owned
Intellectual Property”). The Material Owned Intellectual Property is valid and
in full force and effect and is owned by Smith’s Seller free and clear of all
Encumbrances and other claims, including any claims of joint ownership, and none
of the Material Owned Intellectual Property is the subject of any proceeding
contesting its validity, enforceability or ownership thereof. Schedule
3.12(a)(i) sets forth a true and complete list of all Intellectual Property
licensed to any Seller Party and the license or agreement pursuant to which such
Seller Party obtained a license to such Intellectual Property. Except as set
forth on Schedule 3.12(a)(ii): (u) each Seller Party owns or possesses adequate
licenses or other valid rights to use all patents, patent applications
(including any provisional applications, divisions, continuations or
continuations in part), trademarks, service marks, trade dress, logos,
registered trademarks and applications for registration for trademarks, and all
goodwill in the foregoing, copyrights, copyrightable works, works of authorship,
industrial designs, software, databases, data compilations, domain names,
know-how, trade secrets, product formulas, inventions, rights-to-use and other
industrial and intellectual property rights (collectively, “Intellectual
Property”) used in the conduct of the Business, (v) the conduct of the Business
of Smith’s Seller does not infringe, misappropriate, dilute or conflict with,
and has not conflicted with any Intellectual Property of any other Person, (w)
no Seller Party or any Shareholder has received any notices alleging that the
conduct of the Business, including the marketing, sale and distribution of the
products and services of the Business, infringes, dilutes, misappropriates or
otherwise violates any Person’s Intellectual Property (including, for the
avoidance of doubt, any cease and desist letter or offer of license), (x) no
current or former employee of any Seller Party and no other Person owns or has
any proprietary, financial or other interest, direct or indirect, in whole or in
part, and including any rights to royalties or other compensation, in any of
Intellectual Property owned or purported to be owned by any Seller Party, (y)
there is no agreement or other contractual restriction affecting the use by any
Seller Party of any of the Intellectual Property owned or purported to be owned
by any Seller Party, and (z) no Shareholder or Seller Party is aware of any
present infringement, dilution, misappropriation or other violation of any of
the Intellectual Property owned or purported to be owned by any Seller Party by
any Person, and no Seller Party has asserted or threatened any claim or
objection against any Person for any such infringement or misappropriation nor
is there any basis in fact for any such objection or claim.

 

(b) Except as set forth on Schedule 3.12(b), the information technology systems
owned, leased, licensed or otherwise used in the conduct of the Business,
including all computer software, hardware, firmware, process automation systems
and telecommunications systems used in the Business (the “IT Systems”) perform
reliably and in material conformance with the documentation and specifications
for such systems. The IT Systems are adequate for the operation of the Business.
Seller Parties have taken commercially reasonable steps to ensure that the IT
Systems do not contain any viruses, “worms,” disabling or malicious code, or
other anomalies that would materially impair the functionality of the IT
Systems. Seller Parties have taken commercially reasonable steps to provide for
the backup, archival and recovery of the critical business data of each Seller
Party. Each Seller Party has taken commercially reasonable measure to maintain
the confidentiality and value of all trade secrets. Neither the Seller Parties’
trade secrets nor any other confidential information of any Seller Party has
been disclosed by any Seller Party to, or, to the knowledge of any Seller Party,
discovered by, any other Person except pursuant to non-disclosure agreements or
to Persons entitled to receive such trade secrets or other confidential
information that are legally obligated to maintain their confidentiality. No
Seller Party or Shareholder has received notice that, or otherwise have
knowledge that, any employee, consultant or agent of any Seller Party is in
default or breach of any employment agreement, non-disclosure agreement,
assignment of invention agreement or similar agreement relating to the
protection, ownership, development, use or transfer of Intellectual Property
owned by any Seller Party. Each item of Intellectual Property owned or licensed
by any Seller Party will be owned or available for use by Smith’s Buyer
immediately following the Closing on substantially identical terms and
conditions as it was immediately prior to the Closing.

 

19

 

 

3.13. Material Contracts.

 

(a) Schedule 3.13(a) contains a complete and accurate list of all Material
Contracts (classified (i) through (xv), as applicable, based on the definition
of Material Contracts). As used in this Agreement, “Material Contracts” means
all Contracts of the following types to which any Seller Party is a party or by
which any Seller Party or any of its properties or assets is bound: (i) any real
property leases; (ii) any labor or employment-related agreements, including
employee leasing or professional employer organization agreements; (iii) any
joint venture and limited partnership agreements; (iv) mortgages, indentures,
loan or credit agreements, security agreements and other agreements and
instruments relating to the borrowing of money or extension of credit; (v)
agreements for the sale of goods or products or performance of services by or
with any vendor or customer (or any group of related vendors or customers); (vi)
lease agreements for machinery and equipment, motor vehicles, or furniture and
office equipment or other personal property by or with any vendor (or any group
of related vendors); (vii) agreements restricting in any manner the right of any
Seller Party to compete with any other Person, or restricting the right of any
Seller Party to sell to or purchase from any other Person; (viii) agreements
between any Seller Party and any of its Affiliates; (ix) guaranties,
performance, bid or completion bonds, surety and appeal bonds, return of money
bonds, and surety or indemnification agreements; (x) custom bonds and standby
letters of credit; (xi) any license agreement or other agreements to which any
Seller Party is a party regarding any Intellectual Property of others; (xii)
other agreements, contracts and commitments which cannot be terminated by any
Seller Party on notice of 30 days or less and without payment by any Seller
Party of less than $25,000 upon such termination; (xiii) powers of attorney;
(xiv) any agreements or arrangements with any sales representatives,
consultants, agents or other representatives of any Seller Party (including
sales commission agreements or arrangements); (xv) documents controlling the
terms of any Benefit Plan; and (xvi) each other agreement or contract to which
any Seller Party is a party or by which it or its assets are otherwise bound
which is material to its Business, operation, financial condition or prospects.

 

(b) Each Material Contract is valid, binding and enforceable against a Seller
Party and the other parties thereto in accordance with its terms and is in full
force and effect. Each Seller Party and, to the knowledge of each Seller Party,
each of the other parties thereto, have performed in all material respects all
obligations required to be performed by them under, and are not in material
default under, any of such Contracts and no event has occurred which, with
notice or lapse of time, or both, would constitute such a default. No Seller
Party has received any written claim from any other party to any Contract that a
Seller Party has breached any obligations to be performed by it thereunder, or
is otherwise in default or delinquent in performance thereunder. Seller Parties
have furnished to Buyer Parties a true and complete copy of each Material
Contract required to be disclosed on Schedule 3.13(a).

 

20

 

 

3.14. Litigation. There is no, and during the last three (3) years there has not
been any, dispute, claim, action, suit, proceeding, review, arbitration or
investigation before any Authority (“Litigation”) pending or, to the knowledge
of any Seller Party, threatened against any Seller Party, any of its properties
or assets or (to the extent any Seller Party may have an obligation to provide
indemnification or may otherwise become liable) any of its Shareholders,
directors members, officers, managers or employees. No Seller Party is a party
to or bound by any outstanding orders, rulings, judgments, settlements,
arbitration awards or decrees (or agreement entered into or any administrative,
judicial or arbitration award with any Authority) with respect to or affecting
the properties, assets, personnel or Business of any Seller Party.

 

3.15. Compliance with Laws; Permits. Each Seller Party has been and is in
compliance in all material respects with all applicable Laws. Set forth on
Schedule 3.15 are all governmental or other industry permits, registrations,
certificates, certifications, exemptions, licenses, franchises, consents,
approvals and authorizations (“Permits”) necessary for the conduct of the
Business as presently conducted, each of which Seller Parties validly possess
and is in full force and effect. Except as set forth on Schedule 3.15, each of
the Permits listed on Schedule 3.15 is and will be included in the Acquired
Assets and validly transferred to Smith’s Buyer at the Closing so as to allow
Smith’s Buyer after the Closing Date to continue to operate, without
interruption, the Business operated by Seller Parties immediately prior to the
Closing. Except as set forth in Schedule 3.15, no notice, citation, summons or
order has been issued, no complaint has been filed and served, no penalty has
been assessed and notice thereof given, and no investigation or review is
pending or, to the knowledge of any Seller Party, threatened with respect to any
Seller Party, by any Authority with respect to any alleged (a) violation in any
material respect by any Seller Party of any Law, or (b) failure by any Seller
Party to have any Permit required in connection with the conduct of the
Business. Without limiting the foregoing, each Seller Party is in material
compliance with all applicable Data Security Requirements. No written notices,
claims, charges or complains have been received by any Seller Party since
December 31, 2015 from any governmental authority or other Person relating to or
alleging any actual or alleged violation by any Seller Party of, or actual or
alleged liability or misconduct under, any Data Security Requirements. Since
December 31, 2015, there has not been, to the knowledge of any Seller Party any
actual or alleged incidents of data security breaches concerning any IT Systems,
any unauthorized access to, use or encryption of Personal Information, Business
Data or any IT Systems, or any unauthorized acquisition, destruction, damage,
disclosure, loss, corruption, alteration or use of such Personal Information or
Business Data.

 

3.16. Environmental Matters.

 

(a) Each Seller Party has conducted, and is conducting the Business, has owned
and operated the Acquired Assets, and has occupied and operated the Owned Real
Property in compliance in all material respects with all Environmental Laws.
Each Seller Party holds and has been and is in compliance in all material
respects with all permits, certificates, licenses, approvals, registrations and
authorizations required under Environmental Laws for the conduct of the Business
as previously and currently conducted or for the ownership and operation of the
Acquired Assets or the occupancy and operation of the Owned Real Property
(“Environmental Permits”), and all such Environmental Permits are in full force
and effect. Schedule 3.15 lists all Environmental Permits. Except as set forth
on Schedule 3.16, each of the Environmental Permits listed on Schedule 3.15 is
and will be included in the Acquired Assets and will be validly transferred to
Smith’s Buyer at the Closing so as to allow Smith’s Buyer after the Closing Date
to continue to operate, without interruption, the Business as operated by any
Seller Party immediately prior to the Closing and to own and operate the
Acquired Assets and to occupy and operate the Owned Real Property in compliance
with such Environmental Permits and any applicable Environmental Laws.

 

21

 

 

(b) No Seller Party has received any notice, citation, summons, order or
complaint, no penalty has been assessed or is pending or, to the knowledge of
any Seller Party, threatened by any third party (including any Authority) with
respect to the Business, the Acquired Assets, the Owned Real Property or any
other real property and relating to or arising from, (i) the use, possession,
generation, treatment, manufacture, processing, management, handling, storage,
recycling, transport, discharge, disposal, release or threatened release of,
and/or exposure to, Hazardous Substances, (ii) any non-compliance with
Environmental Laws or Environmental Permits or (iii) failure to hold any
Environmental Permits. No Seller Party has received any request for information,
notice of claims, demand or other notification that any Seller Party has or may
have any Liability under Environmental Laws.

 

(c) None of the Owned Real Property nor any property formerly owned, operated,
occupied, leased or otherwise used by any Seller Party in connection with the
Business or the Acquired Assets is listed or proposed for listing on any list
maintained by any Authority of contaminated or potentially contaminated sites,
and no Hazardous Substances generated, disposed, released or otherwise handled
by or on behalf of any Seller Party has come to be located at any site
identified on any such list or has otherwise resulted in or could result in
liability under Environmental Laws.

 

(d) There are no underground storage tanks, above ground storage tanks, asbestos
containing materials or PCB-containing equipment located at, on or under the
Owned Real Property or any property formerly owned, operated, occupied, leased
or otherwise used by any Seller Party in connection with the Business or the
Acquired Assets. Any underground storage tanks, above ground storage tanks or
wastewater treatment systems at the Owned Real Property or any property formerly
owned, operated, occupied, leased or otherwise used by any Seller Party in
connection with the Business or the Acquired Assets that have been removed or
closed have been removed or closed in compliance in all material respects with
all applicable Environmental Laws and Environmental Permits, and there are no
outstanding or contingent Liabilities under Environmental Laws with respect to
any such tanks or wastewater treatment systems.

 

(e) No Hazardous Substances have been released, spilled, leaked, discharged,
disposed of, pumped, poured, emitted, emptied, injected, leached, dumped or
allowed to escape and there are no Hazardous Substances in an uncontained state
or in a condition representing a threat of a release at, on, about, under or
from the Owned Real Property or any property formerly owned, operated, occupied,
leased or otherwise used by any Seller Party in connection with the Business or
the Acquired Assets.

 

22

 

 

(f) All environmental reports, inspections, investigations, studies, audits,
tests, reviews or other analysis, evaluations, assessments, sample results, and
all correspondence or other documentation related to any of the foregoing
(“Environmental Documents”) pertaining to the Business, the Acquired Assets, the
Owned Real Property or any property formerly owned, operated, leased or
otherwise used by any Seller Party in connection with the Business or the
Acquired Assets in the possession or control of any Seller Party have been
provided or made available to Smith’s Buyer.

 

(g) No Seller Party knows of or has any reason to know of any facts or
circumstances related to environmental matters concerning the Business, the
Acquired Assets, Owned Real Property or any property formerly owned, operated,
leased or otherwise used by any Seller Party in connection with the Business or
the Acquired Assets that could result in any Liabilities or responsibilities for
Smith’s Buyer pursuant to Environmental Laws, and no Seller Party has assumed,
by Contract, law or otherwise, any Liability or responsibility pursuant to
Environmental Laws for any environmental conditions, including, but not limited
to, conditions or contamination related to any disposal, discharge or release
of, or exposure to, any Hazardous Substances.

 

3.17. Employee Benefit Matters.

 

(a) Schedule 3.17(a) lists all “employee benefit plans,” as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and all other retirement, pension, profit sharing, bonus, stock,
restricted stock, stock option, stock purchase, equity-based, profits interest,
phantom equity, employment, service, retainer, compensation, consulting, change
in control, welfare, health, life, disability, group insurance, savings,
deferred compensation, incentive compensation, paid time off, severance, salary
continuation, retention, indemnification and fringe benefit agreements,
arrangements, plans, programs, Contracts, policies, or practices maintained,
contributed to, or required to be contributed to by any Seller Party or any
ERISA Affiliate for the benefit of any current or former employee, officer,
manager, member, partner or independent contractor of any Seller Party or with
respect to which any Seller Party or any ERISA Affiliate may have any Liability
(the “Benefit Plans”). In the case of each “employee welfare benefit plan” as
defined in Section 3(1) of ERISA, Schedule 3.17(a) discloses whether such plan
is (i) unfunded, (ii) funded through a “welfare benefit fund,” as such term is
defined in Code Section 419(e), or other funding mechanism or (iii) insured.

 

(b) As applicable, with respect to each Benefit Plan, each Seller Party has
delivered or made available to Smith’s Buyer true and complete copies of (i) all
plan documents (including all amendments and modifications thereof) and in the
case of an unwritten Benefit Plan, a written description thereof, (ii) the
current summary plan description and each summary of material modifications
thereto, (iii) the most recent Internal Revenue Service (“IRS”) determination,
advisory or opinion letter and (iv) all communications, records, notices and
filings received from or sent to the IRS, Department of Labor or Pension Benefit
Guaranty Corporation.

 

23

 

 

(c) Each Seller Party and each ERISA Affiliate are each in compliance in all
material respects with the provisions of ERISA, the Code and all other Laws
applicable to the Benefit Plans. Each Benefit Plan has been maintained, operated
and administered in compliance in all material respects with its terms and any
related documents or agreements and the applicable provisions of ERISA, the Code
and all other Laws. Each Seller Party and each ERISA Affiliate has timely and
accurately satisfied its reporting obligations under Sections 6055 and 6056 of
the Code. None of the Seller Parties, any ERISA Affiliate, nor any Employee
Benefit Plan fiduciary has, with respect to the Employee Benefit Plans, engaged
in a breach of fiduciary duty or a non-exempt “prohibited transaction,” as such
term is defined in Section 4975 of the Code or Section 406 of ERISA. No Benefit
Plan provides for or continues medical or health benefits, or life insurance or
other welfare benefits (through insurance or otherwise) for any Person or any
dependent or beneficiary of any Person beyond termination of service or
retirement other than coverage mandated by Law, and neither Seller Parties nor
any ERISA Affiliate has made a written or oral promise, or communication that
could reasonably be expected to promise, to any Person to provide any such
benefits.

 

(d) All contributions (including all employer contributions and employee salary
reduction contributions) and premium payments which are or have been due have
been paid to or with respect to each Benefit Plan within the time required by
law. All required or discretionary (in accordance with historical practices)
payments, premiums, contributions, reimbursements, or accruals for all periods
ending prior to or as of the Closing Date shall have been made or properly
accrued on the Interim Balance Sheet or will be properly accrued on the books
and records of each Seller Party and each ERISA Affiliate as of the Closing
Date. None of the Benefit Plans has any unfunded liabilities which are not
reflected on the Interim Balance Sheet or the books and records of each Seller
Party and each ERISA Affiliate. None of Seller Parties nor any ERISA Affiliate
has any assets subject to (or expected to be subject to) a lien for unpaid
contributions to any Benefit Plan.

 

(e) No Benefit Plan is (or at any time has been) subject to Part 3, Subtitle B
of Title I of ERISA, Title IV of ERISA or Code Section 412. Neither Seller
Parties nor any ERISA Affiliate (i) has ever contributed to, or been required to
contribute to any “multiemployer plan” (as defined in Section 3(37) of ERISA)
and (ii) has ever had any Liability (contingent or otherwise) relating to a
multiemployer plan.

 

(f) None of the Benefit Plans, nor any trust created thereunder, now holds or
has heretofore held as assets any stock or securities issued by the any Seller
Party or any ERISA Affiliate.

 

(g) All Benefit Plans which are “employee pension benefit plans” within the
meaning of Section 3(2) of ERISA and which are intended to meet the
qualification requirements of Code Section 401(a) now meet, and at all times
since their inception have met, the requirements for such qualification, and the
related trusts are now, and at all times since their inception have been, exempt
from taxation under Code Section 501(a). Each Benefit Plan that is intended to
be qualified under Code Section 401(a) has received a favorable determination
letter (or an opinion or advisory letter on which it is entitled to rely) from
the IRS that such Benefit Plan is qualified under Code Section 401(a). No event
has occurred that will or could give rise to the revocation of any applicable
determination letter or the loss of the right to rely on any applicable opinion
or advisory letter, or the disqualification or loss of tax-exempt status of any
such Benefit Plan or trust under Code Sections 401(a) or 501(a).

 

24

 

 

(h) Seller Parties’ and each Shareholder’s execution of, and performance of the
transactions contemplated by, this Agreement will not (either alone or upon the
occurrence of any additional or subsequent events) result in any payment,
acceleration, vesting or increase in benefits with respect to any Person. No
payment which is or may be made with respect to any Person, either alone or in
conjunction with any other payment, event or occurrence will or could properly
be characterized as an “excess parachute payment” under Code Section 280G. No
Assumed Liability is an obligation to make a payment that is not deductible
under Code Section 280G. No Person is entitled to receive any additional payment
(including any tax gross-up or other payment) as a result of the imposition of
the excise taxes required by Code Section 4999.

 

(i) Each Benefit Plan that constitutes a “non-qualified deferred compensation
plan” within the meaning of Code Section 409A, complies (and has at all relevant
times complied) in both form and operation with the requirements of Code Section
409A so that no amounts paid pursuant to any such Benefit Plan is subject to tax
under Code Section 409A; and neither Seller Parties nor any ERISA Affiliate is
or has been required to report any Taxes due as a result of a failure of a
Benefit Plan to comply with Code Section 409A. With respect to each Benefit
Plan, neither Seller Parties nor any ERISA Affiliate has any indemnity
obligation for any Taxes or interest imposed or accelerated under Code Section
409A.

 

(j) Each Seller Party and each ERISA Affiliate has, for each month in which it
has been an “applicable large employer member” under Section 4980H of the Code,
offered “minimum essential coverage” (as defined in Section 5000A of the Code)
which satisfies the affordability and minimum value standards under Section
4980H of the Code to: (i) all common law employees who must be treated as
“full-time employees” under Section 4980H of the Code; and (ii) the dependents
of such employees. Neither Seller Parties nor any ERISA Affiliate have been
assessed a penalty under Section 4980H of the Code and no such penalty is
pending, threatened, anticipated, or should reasonably be anticipated. Seller
Parties and each ERISA Affiliate have timely satisfied their obligations under
Sections 6055 and 6056 of the Code.

 

3.18. Taxes.

 

(a) (i) Seller Parties have timely filed or caused to be filed with the
appropriate federal, state, local, and foreign governmental entity or other
authority (individually or collectively, “Taxing Authority”) all Tax Returns
required to be filed with respect to each Seller Party and has timely paid or
remitted in full or caused to be paid or remitted in full all Taxes required to
be paid with respect to such Seller Party (whether or not shown due on any Tax
Return); (ii) all Tax Returns are true, correct and complete in all material
respects; and (iii) there are no liens for Taxes upon any Seller Party or its
assets, except liens for current Taxes not yet due and payable. No Seller Party
has granted any waiver of any statute of limitations with respect to, or any
extension of a period for the assessment of, any Taxes.

 

(b) Each Seller Party has withheld and paid to the proper Taxing Authority all
Taxes that it was required to withhold and pay, and has timely filed all
information returns or reports, including IRS Forms 1099 and W-2, that are
required to be filed and has accurately reported all information required to be
included on such returns or reports.

 

(c) No governmental authority is conducting or has proposed or threatened in
writing to conduct an audit for any taxable year for which the statute of
limitations has not yet expired, and there is no administrative or judicial
proceeding currently pending with respect to Taxes of any Seller Party.

 

25

 

 

(d) Each Seller Party has collected all sales tax in the Ordinary Course of
Business and remitted such sales tax amount to the applicable Authority, or has
collected sales tax exemption certificates from all entities from which a Seller
Party does not collect sales tax.

 

3.19. Consents. Except as set forth on Schedule 3.19, no consent, approval, or
authorization of, or exemption by, or filing with, any Authority or other Person
is required to be obtained or made by any Seller Party in connection with the
execution, delivery, and performance by any Seller Party or any Shareholder of
this Agreement, or any Ancillary Agreement to which any Seller Party or any
Shareholder is a party or the taking by any Seller Party of any other action
contemplated hereby or thereby or the continuation by Smith’s Buyer after the
Closing of the Business of Seller Party conducted prior to the Closing.

 

3.20. Employee Relations.

 

(a) No Seller Party is a party to any management, employment, consulting or
other agreements or understandings with any individual providing for employment
for a defined period of time or on an other than “at-will” basis or for
termination or severance benefits.

 

(b) No Seller Party is: (i) a party to or otherwise bound by any collective
bargaining or other type of union agreement, (ii) a party to, involved in or, to
the knowledge of any Seller Party, threatened by, any material labor dispute or
material unfair labor practice charge, or (iii) currently negotiating any
collective bargaining agreement, and no Seller Party has experienced any work
stoppage during the last three years. To the knowledge of any Seller Party, no
organizational effort is presently being made or is currently threatened by or
on behalf of any labor union with respect to any group of employees of any
Seller Party.

 

(c) Each Seller Party has been and is in compliance in all material respects
with all applicable Laws respecting employment and employment practices, terms
and conditions of employment and wages and hours, unemployment insurance,
worker’s compensation, equal employment opportunity, employment discrimination
and immigration control. There are no outstanding claims against any Seller
Party (whether under Law, regulation, Contract, policy or otherwise) asserted by
or on behalf of any present or former employee or job applicant of any Seller
Party on account of or for (i) overtime pay, other than overtime pay for work
done in the current payroll period, (ii) wages or salary for a period other than
the current payroll period, (iii) any amount of vacation pay (including paid
time off) or pay in lieu of vacation time off (including paid time off), other
than vacation time off or pay (including paid time off) in lieu thereof earned
in or in respect of the current fiscal year, (iv) any amount of severance pay or
similar benefits, (v) unemployment insurance benefits, (vi) workers’
compensation or disability benefits, (vii) any violation of any statute,
ordinance, order, rule or regulation relating to employment terminations,
layoffs, or discipline (viii) any violation of any statute, ordinance, order,
rule or regulation relating to employee “whistleblower” or “right-to-know”
rights and protections, (ix) any violation of any statute, ordinance, order,
rule or regulations relating to the employment obligations of federal
contractors or subcontractors (x) any violation of any regulation relating to
minimum wages or maximum hours of work or (xi) unfair labor practices, and no
Seller Party is aware of any such claims which have not been asserted. No Person
(including any Authority) has asserted or threatened any claims against any
Seller Party or any of its predecessors under or arising out of any regulation
relating to equal opportunity employment, discrimination, harassment or
occupational safety in employment or employment practices.

 

26

 

 

(d) Each Seller Party has properly classified all employees (including those
individuals co-employed by a professional employer organization), leased
employees, consultants, independent contractors and all other Persons providing
services to each Seller Party for all purposes (including, without limitation,
for all Tax purposes and for purposes related to eligibility to participate in
or accrue a benefit under the Benefit Plans), and has withheld and paid all
applicable Taxes and made all appropriate filings in connection with services
provided by such Persons to any Seller Party. Each Seller Party has properly
classified all employees as “exempt” or “non-exempt” under the Fair Labor
Standards Act and similar state or local Law.

 

(e) All individuals who have provided services to any Seller Party as
independent contractors have been properly classified as independent contractors
under applicable legal tests, rather than as employees of any Seller Party, and
no Seller Party has any material liability with respect to the misclassification
of any such individuals since December 31, 2015. No any Seller Party owes to any
current or former independent contractors of such Seller Party any amounts for
any period other than the current payment period.

 

(f) No Seller Party has conducted any mass layoffs or plant closings as defined
by the Worker Adjustment and Retraining Notification Act of 1988, as amended, or
any similar state or local Law

 

3.21. Transactions with Related Parties. Except as described in Schedule 3.21,
no Shareholder, director, partner, member, equity holder, officer or manager of
any Seller Party, nor any Affiliate of any such Person or of any Seller Party,
has or had:

 

(a) any contractual or other claims, express or implied, of any kind whatsoever
against any Seller Party;

 

(b) any interest in any property or assets used by any Seller Party;

 

(c) any direct or indirect ownership or other interest in any competitor of any
Seller Party; or

 

(d) engaged in any other material transaction with any Seller Party (other than
employment relationships at the salaries disclosed in the Schedules).

 

Except as described in Schedule 3.21, no Shareholder, director, partner, member,
equity holder, officer or manager of any Seller Party, nor any Affiliate of such
Person, has outstanding any loan, guarantee or other obligation of borrowed
money made to or from any Seller Party.

 

27

 

 

3.22. Insurance.

 

(a) Each Seller Party maintains, with financially sound and reputable insurers,
insurance with respect to its properties and Business against loss or damages of
the kinds customarily insured against by companies of established reputation
engaged in the same or similar businesses as Seller Parties (including potential
losses or damages resulting from the use of any Seller Party’s products in the
transportation of Hazardous Substances), in such amounts that are commercially
reasonable and customarily carried under similar circumstances by such other
companies.

 

(b) Schedule 3.22(b)(i) contains a complete and correct list of all policies for
insurance (including coverage amounts and expiration dates) of which any Seller
Party is the owner, insured or beneficiary, or covering Seller Parties’
properties or assets. All such policies are outstanding and in full force and
effect. No Seller Party is in default with respect to any provision contained in
any such policy, nor has any Seller Party failed to give any notice or present
any claim under any such policy in a timely fashion or in the manner or detail
required by the policy. Except as set forth on Schedule 3.22(b)(ii): (a) all of
such coverages are provided on an “claims made” (as opposed to “occurrence”)
basis; (b) there are no outstanding claims under such policies; (c) there are no
premiums or claims due under such policies which remain unpaid; (d) no notice of
cancellation or non-renewal with respect to, or disallowance (other than
reservation of rights by the insurer) of any material claim under, any such
policy has been received; and (e) no Seller Party has been refused any
insurance, nor have any of its coverages been limited by any insurance carrier
to which it has applied for insurance or with which has carried insurance.

 

3.23. Brokers. Except as set forth on Schedule 3.23, no Seller Party has
retained any broker, finder or investment banking firm to act on their behalf in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements and, to the knowledge of any Seller Party, no other Person is
entitled to receive any brokerage commission, finder’s fee or other similar
compensation in connection with the transactions contemplated by this Agreement
and the Ancillary Agreements.

 

3.24. Relationship with Significant Customers. No Seller Party has received any
written or oral communication or notice from any Significant Customer stating
that, or otherwise has any reason the believe that, any Significant Customer (a)
has ceased, or will cease, to use the products or services of any Seller Party
or, after the Closing, Smith’s Buyer, (b) has substantially reduced, or will
substantially reduce, the use of such products or services at any time, or (c)
will otherwise materially and adversely modify its business relationship with
any Seller Party or, after the Closing, Smith’s Buyer. “Significant Customer”
means the top fifty (50) customers of the Business, as conducted by Smith’s
Seller, by dollar volume of sales, for the fiscal year ending December 31, 2019,
as set forth on Schedule 3.24.

 

3.25. Product Liability; Warranty. No Seller Party nor any other Person has
agreed to become or otherwise be responsible for consequential damages or,
except as disclosed in Schedule 3.25, made any express warranties to third
parties with respect to any products created, manufactured, sold, distributed or
licensed, or any services rendered, by any Seller Party since December 31, 2015.
There are no design, manufacturing or other defects, latent or otherwise, with
respect to any such products. A copy of each standard warranty of each Seller
Party is included in Schedule 3.25. No Seller Party has modified or expanded its
warranty obligation to any customer beyond that set forth in such standard
warranties. Except as disclosed in Schedule 3.25, there are no and since
December 31, 2015 there have not been any material disputes or controversies
involving any customer, distributor, supplier or any other Person regarding the
quality, merchantability or safety of or defect in, or involving a claim of
breach of warranty which has not been fully resolved with respect to, or
involving a claim for product liability damages (including damages resulting
from pollution) directly or indirectly cause by, any product purchased,
manufactured or sold by any Seller Party.

 

28

 

 

3.26. Powers of Attorney. There are no written powers of attorney in force given
by any Seller Party. No Person, as employee or agent of any Seller Party or
otherwise, holds powers of attorney to act with respect to any Seller Party or
any of its assets.

 

Article IV.

REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES

 

Buyer Parties hereby represent and warrant to Smith’s Seller as follows:

 

4.1. Organization. Each Buyer Party is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has all requisite power and authority to carry on its business as
it is now being conducted, and to execute, deliver, and perform this Agreement
and each Ancillary Agreement to which it is a party, and to consummate the
transactions contemplated hereby and thereby.

 

4.2. Authority. The execution, delivery, and performance by each Buyer Party of
this Agreement, and each Ancillary Agreement to which such Buyer Party is a
party, and the consummation by such Buyer Party of the transactions contemplated
hereby and thereby have been duly authorized by all necessary limited liability
company action on the part of such Buyer Party. This Agreement has been, and
each Ancillary Agreement to which each Buyer Party is a party will be at
Closing, duly and validly executed and delivered by such Buyer Party and
constitutes, or will constitute, the valid and binding obligation of such Buyer
Party, enforceable against such Buyer Party in accordance with its respective
terms, except as such enforcement shall be limited by bankruptcy, insolvency,
moratorium or similar law affecting creditors’ rights generally and subject to
general principles of equity.

 

Article V.

COVENANTS

 

5.1. Confidentiality. Each Asset Seller and each Shareholder shall, and shall
cause its and their respective Affiliates and representatives to, keep
confidential and not disclose to any other Person or use for its or his own
benefit or the benefit of any other Person any confidential proprietary
information, technology, know-how, trade secrets (including all customer lists),
product formulas, industrial designs, franchises, inventions or other
intellectual property regarding Buyer Parties, Asset Sellers, their respective
Affiliates, or any of their respective businesses and operations (“Confidential
Information”) in its or his possession or control. The obligations of each Asset
Seller and Shareholder under this Section 5.1 shall not apply to Confidential
Information which (i) is or becomes generally available to the public without
breach of the commitment provided for in this Section; or (ii) is required to be
disclosed by Law; provided, however, that, in any such case, Asset Sellers and
each Shareholder, as applicable, shall notify Smith’s Buyer as early as
reasonably practicable prior to disclosure to allow Buyer Parties to take
appropriate measures to preserve the confidentiality of such Confidential
Information.

 

29

 

 

5.2. Non-Compete.

 

(a) Other than engaging in Competitive Activities on behalf of Buyer Parties and
its Affiliates, during the period beginning on the Closing Date and ending on
the fifth (5th) anniversary of the Closing Date (the “Non-Compete Period”), each
of Smith’s Seller and the Shareholders covenant and agree not to, and shall
cause their respective Affiliates not to, directly or indirectly and anywhere in
the Restricted Territory, conduct, manage, operate, engage in, or have an
ownership interest in any business or enterprise engaged in (i) the Business,
(ii) any business that uses any trademark, trade names or slogans similar to the
“Smith’s Tree Care” trademarks (including any associated logos, designs or trade
dress), trade names or slogans, or (iii) any activities that are otherwise
similar to, or competitive with, the Business (collectively, “Competitive
Activities”).

 

(b) Other than Z. David Smith and Uwe Troxler engaging in Solicitation
Activities on behalf of Smith’s Buyer and its Affiliates, during the Non-Compete
Period, each of Smith’s Seller and the Shareholders shall not, and shall cause
their respective Affiliates not to, directly or indirectly, call-on, solicit or
induce, or attempt to solicit or induce, any past, present or prospective
customer or other business relation of Buyer Parties or Seller Parties for the
provision of products or services related to the Business or in any other manner
that would otherwise interfere with business relationships between Buyer Parties
and their customers and other business relations (collectively, “Solicitation
Activities”).

 

(c) Other than Z. David Smith and Uwe Troxler engaging in Employee Solicitation
on behalf of Smith’s Buyer and its Affiliates, during the Non-Compete Period,
each of Smith’s Seller and the Shareholders shall not, and shall cause their
respective Affiliates not to, directly or indirectly, call-on, solicit or
induce, or attempt to solicit or induce, any employee or staff of a Buyer Party
to leave the employ of such Buyer Party for any reason whatsoever, nor shall
Smith’s Seller or any Shareholder offer or provide employment (whether such
employment is for Smith’s Seller or any other Person), either on a full-time
basis or part-time or consulting basis, to any Person who then currently is, or
who within six months immediately prior thereto was, an employee of or staffed
with Buyer Parties or any Seller Party (collectively, “Employee Solicitation”).

 

(d) Each of Smith’s Seller and the Shareholders acknowledge and agree that the
provisions of this Section 5.2 are reasonable and necessary to protect the
legitimate business interests of Buyer Parties and their investment in the
Acquired Assets. Neither Smith’s Seller nor any Shareholder shall contest that
any Buyer Parties’ remedies at law for any breach or threat of breach by either
Smith’s Seller or any Shareholder or any of their Affiliates of the provisions
of this Section 5.2 will be inadequate, and that Buyer Parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Section 5.2 and to enforce specifically such terms and provisions, in addition
to any other remedy to which Buyer Parties may be entitled at law or equity. The
restrictive covenants contained in this Section 5.2 are covenants independent of
any other provision of this Agreement or any other agreement between the parties
hereunder and the existence of any claim which Smith’s Seller or any Shareholder
any may allege against Buyer Parties under any other provision of the Agreement
or any other agreement will not prevent the enforcement of these covenants.

 

30

 

 

(e) If any of the provisions contained in this Section 5.2 shall for any reason
be held to be excessively broad as to duration, scope, activity or subject, then
such provision shall be construed by limiting and reducing it, so as to be valid
and enforceable to the extent compatible with the applicable Law or the
determination by a court of competent jurisdiction.

 

5.3. Nondisparagement. Each party agrees that it shall not, and shall cause each
of its Affiliates not to, at any time, in any written or oral communications
with the press or other media, any customer, client, stakeholder, investor or
supplier of the other parties, or their Affiliates, or any other Person,
criticize, ridicule, or make or encourage any other Person to make any statement
that disparages, is derogatory of, or is negative toward the personal or
business reputation, conduct or practices of the other parties, any of their
Affiliates, or any of their then current or former respective officers,
managers, employees, representatives, agents or attorneys.

 

5.4. Further Assurances.

 

(a) From time to time after the Closing, Buyer Parties shall, at the request of
any Asset Seller or Shareholder, execute and deliver any further instruments or
documents and take all such further action as such Asset Seller or Shareholder
may reasonably request in order to evidence the consummation of the transactions
contemplated hereby. From time to time after the Closing, the Asset Sellers and
Shareholders shall, at the request of any Buyer Party, execute and deliver any
further instruments or documents and take all such further action such Buyer
Party may reasonably request in order to evidence the consummation of the
transactions contemplated hereby, including, but not limited to, assisting the
Buyer Parties with obtaining consent to assignment of any Contract purchased
from any Seller Party pursuant to this Agreement and obtaining assignment of, or
its own version of, any Permit.

 

(b) After the Closing, Asset Sellers and each Shareholder shall promptly
transfer or deliver to Smith’s Buyer cash, checks (which shall be properly
endorsed) or other property that a Seller Party or any Shareholder may receive
in respect of any (i) deposit, prepaid expense, receivable or other item that
constitutes part of the Acquired Assets or relates to the Assumed Liabilities,
and (ii) refunds for prepaid insurance premiums related to the Acquired Assets
or Assumed Liabilities. After the Closing, the Buyer Parties shall promptly
transfer or deliver to the applicable Seller Party cash, checks (which shall be
properly endorsed) or other property that such Buyer Party may receive in
respect of any item that is an Excluded Asset or relates to the Retained
Liabilities.

 

31

 

 

5.5. Employee Matters.

 

(a) Effective as of immediately before the Closing, Asset Sellers shall
terminate all employees of the Business who are actively at work on the Closing
Date. Smith’s Buyer or its Affiliates may offer employment, on an “at will”
basis, to any or all of such employees. Consistent with applicable Law, Asset
Sellers shall provide Smith’s Buyer access to the personnel records and
personnel files of such employees, and shall provide such other information
regarding their employees as Smith’s Buyer may reasonably request. All such
employees of Asset Sellers who accept such offers of employment with Smith’s
Buyer or its Affiliates are hereinafter referred to as the “Transferred
Employees” and such acceptance of offers shall be effective immediately after
the Closing. Each Transferred Employee shall be entitled to participate in all
of Smith’s Buyer’s employee benefit plans in accordance with the terms of those
plans, to the same extent and in the same manner as new employees of Smith’s
Buyer.

 

(b) With respect to any benefit plans, programs, and arrangements of Smith’s
Buyer in which Transferred Employees participate after the Closing, Smith’s
Buyer shall use commercially reasonable efforts to: (i) waive all limitations as
to pre-existing conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to Transferred Employees
under Smith’s Buyer’s health and welfare plans to the extent such limitations
were waived or otherwise satisfied under the comparable Benefit Plans,
(ii) recognize all service of Transferred Employees with Asset Sellers for
purposes of eligibility to participate (but not benefit accruals), but only to
the extent such service would be taken into account under a comparable Benefit
Plan immediately prior to the Closing and (iii) provide that, with respect to
the year in which the Closing occurs, any year-to-date covered expenses incurred
on or before the Closing by a Transferred Employee or a Transferred Employee’s
covered dependent shall be taken into account for purposes of satisfying
applicable deductible, coinsurance and maximum out-of-pocket provisions after
the Closing under Smith’s Buyer’s health and welfare plans.

 

(c) Asset Sellers shall be solely responsible for any Liability, claim or
expense with respect to employment, termination of employment, compensation or
employee benefits of any nature owed to any current or former employee, officer,
manager, member, partner or independent contractor of Asset Sellers or any ERISA
Affiliate (or the beneficiary of any such individual) whether or not such
individual becomes a Transferred Employee, that arises out of or relates to the
provision of services to or on behalf of, or the employment relationship
between, Asset Sellers or any ERISA Affiliate and any such individual or the
termination of such relationship or provision of services on or before the
Closing Date. Without limiting the foregoing, (i) Asset Sellers shall be
responsible for the payment of any severance payment or benefits that become due
to any current or former employee, officer, manager, member, partner or
independent contractor as a result of the termination of such individual by
Asset Sellers or any ERISA Affiliate and (ii) notwithstanding any other
provision in this Agreement or in an Assumed Contract, Asset Sellers shall be
responsible for all legally mandated health care continuation coverage for
their, and their ERISA Affiliates’, current and former employees (and their
qualified beneficiaries) who had or have a loss of coverage due to a “qualifying
event” (within the meaning of Section 603 of ERISA) which occurred or occurs on
or prior to the Closing Date including, without limitation, any loss of coverage
that results directly or indirectly from the transactions contemplated by this
Agreement.

 

32

 

 

(d) The provisions of this Section 5.5 are for the benefit of the parties to
this Agreement only and shall not be construed to grant any rights, as a third
party beneficiary or otherwise, to any Person who is not a party to this
Agreement, nor shall any provision of this Agreement be deemed to be the
adoption of, or an amendment to, any employee benefit plan, as that term is
defined in Section 3(3) of ERISA, or otherwise to limit the right of Buyer
Parties or Seller Parties to amend, modify or terminate any such employee
benefit plan. In addition, nothing contained herein shall be construed to
(i) prohibit any amendments to or termination of any employee benefit plans or
(ii) prohibit the termination or change in terms of employment of any employee
(including any Transferred Employee). Nothing herein, expressed or implied,
shall confer upon any employee (including any Transferred Employee) any rights
or remedies (including, without limitation, any right to employment or continued
employment for any specified period) of any nature or kind whatsoever, under or
by reason of this Agreement.

 

5.6. Use of Name. In furtherance of the purchase and sale of the Acquired Assets
hereunder, promptly following Closing (and in no event later than 30 days after
the Closing Date) the Shareholders shall cause the Asset Sellers (and, upon the
request of Buyer Parties, any Affiliate of the Asset Sellers) to change their
legal names to names completely dissimilar to “Smith’s Tree Care” and “Utro
Crane”, and thereafter Asset Sellers and their Affiliates shall not adopt, use,
cause to be used, or approve or sanction the use of such names, or any name so
similar as to cause confusion therewith. After the Closing, upon the request of
Buyer Parties, Asset Sellers and their Affiliates shall file such other
documents as may be necessary to terminate such Asset Seller’s or its
Affiliate’s use of any related trade name or assumed name and to permit Buyer
Parties to use such names or variations thereof.

 

Article VI.

TAX MATTERS

 

6.1. Allocation. Within 90 days after the determination of the Final Closing
Consideration, Smith’s Buyer shall prepare and deliver to Smith’s Seller the
allocation (“Allocation”) of the Final Closing Consideration among the Smith’s
Assets sold by Smith’s Seller (and the non-competition agreement described in
Section 5.2) in a manner that is consistent with the principles set forth on
Schedule 6.1. Buyer Parties, Seller Parties and each Shareholder agree to
report, as and when required, the Allocation among the Acquired Assets in a
manner consistent with such Allocation in the preparation and filing of all Tax
Returns (including IRS Form 8594). The Allocation shall be adjusted to reflect
any debits made to the Holdback Balance pursuant to Section 7.5(a), as
applicable, in accordance with the applicable provisions of Section 1060 of the
Code (and any similar provision of state, local or foreign Law, as appropriate),
as determined by the mutual written consent of Buyer Parties and Seller Parties.

 

6.2. Transfer Taxes. Sales taxes, transfer taxes, stamp taxes, conveyance taxes,
intangible taxes, documentary recording taxes, license and registration fees,
recording fees and any similar taxes or fees imposed by any Authority, if any,
imposed upon the transfer of the Acquired Assets hereunder and the cost of
preparing and filing of any instruments (the “Transfer Taxes”) shall be split
between the applicable Buyer Parties, Asset Sellers and Shareholders with 60%
being paid by the Buyer Parties and the remaining 40% being paid by the Asset
Sellers and the Shareholders. Buyer Parties shall be responsible for the actual
filing of any Tax Returns required to be filed. Buyer Parties, Asset Sellers and
Shareholders shall cooperate with each other in any mutually agreeable,
reasonable and lawful arrangement designed to minimize any applicable Transfer
Taxes.

 

33

 

 

6.3. Wage Reporting. Smith’s Buyer and Smith’s Seller agree to utilize the
standard procedure set forth in Revenue Procedure 2004-53 with respect to wage
reporting.

 

6.4. Cooperation on Tax Matters. Each Buyer Party, Asset Seller, and Shareholder
agree to furnish or cause to be furnished to each other, upon request, as
promptly as is practicable, such information and assistance relating to Seller
Parties, Acquired Assets (including without limitation access to books and
records) as is reasonably necessary for the filing of all Tax Returns, the
making of any election relating to Taxes, the preparation for any audit by any
Taxing Authority, and the prosecution or defense of any claim, suit or
proceeding relating to any Tax. Each party shall retain all books and records
with respect to Taxes for any period up to and including the Closing Date,
pertaining to Seller Parties and the Acquired Assets, for at least seven years
following the Closing Date. At the end of such period, each party shall provide
the others with at least 30 days’ prior written notice before destroying such
books and records, during which period the party receiving such notice can elect
to take possession, at its own expense, of such books and records.

 

Article VII.

SURVIVAL AND INDEMNIFICATION

 

7.1. Survival. The covenants and agreements in this Agreement or in any
Ancillary Agreement shall survive the Closing. The representations and
warranties under this Agreement or in any Ancillary Agreement shall survive
until the second anniversary of the Closing Date; provided, however, that (i)
the representations and warranties set forth in Section 3.1 (Organization),
Section 3.2 (Authority), Section 3.4 (Capitalization), Section 3.5
(Subsidiaries), Section 3.8(a) (Title, Condition and Sufficiency of Assets),
Section 3.18 (Taxes), Section 3.23 (Brokers), Section 4.1 (Organization) and
Section 4.2 (Authority) (collectively, the “Fundamental Representations”), shall
survive the Closing without limitation; and (ii) the representations and
warranties set forth in Section 3.16 (Environmental Matters) and Section 3.17
(Employee Benefit Matters), shall survive the Closing for the full period of all
applicable statutes of limitations (giving effect to any waiver, mitigation or
extension thereof) plus 60 days. No action or claim for Losses resulting from
any misrepresentation or breach of warranty shall be brought or made after the
expiration of the survival period applicable to such representation or warranty
(as provided in this Section), except that such time limitation shall not apply
to claims which have been asserted and which are the subject of a written notice
from Smith’s Seller to Smith’s Buyer or from Smith’s Buyer to Smith’s Seller, as
may be applicable, prior to the expiration of such survival period. Any
reference to the “applicable statute of limitations” means the longer of (i) the
statute of limitations governing any claims or potential claims by a Person
related to the subject matter of a specific representation and warranty and (ii)
the statute of limitations applicable to a claim for breach of contract in the
making of any such representation or warranty.

 

7.2. General Indemnification.

 

(a) Subject to the limitations in Section 7.2(c), Asset Sellers and each
Shareholder shall, jointly and severally, indemnify, defend and hold harmless
Buyer Parties and their respective members, managers, stockholders, directors,
officers, Affiliates, employees, agents and representatives (collectively, the
“Buyer Indemnified Parties”), from and against all Losses that are incurred or
suffered by any of them in connection with or resulting from each of the
following:

 

(i) any misrepresentation or breach of, or inaccuracy in, any representation or
warranty made by any Asset Seller or the Shareholders in this Agreement or any
Ancillary Agreement;

 

34

 

 

(ii) any breach of any covenant made by any Asset Seller or the Shareholders in
this Agreement or any Ancillary Agreement;

 

(iii) the Retained Liabilities;

 

(iv) any matters identified on Schedule 7.2(a)(iv); or

 

(v) the enforcement by Buyer Indemnified Parties of any indemnification rights
under this Agreement.

 

(b) Subject to the limitations in Section 7.2(c), Buyer Parties shall indemnify,
defend and hold harmless Asset Sellers, each Shareholder, and their respective
agents and representatives (collectively, the “Seller Indemnified Parties”) from
and against all Losses that are incurred or suffered by any of them in
connection with or resulting from each of the following:

 

(i) any misrepresentation or breach of any representation or warranty made by
any Buyer Party in this Agreement or any Ancillary Agreement;

 

(ii) any breach of any covenant made by any Buyer Party in this Agreement or any
Ancillary Agreement;

 

(iii) any Assumed Liability; provided that there shall be no indemnification
under this Section 7.2(b) for any Losses for which any Buyer Indemnified Party
is entitled to indemnification pursuant to Section 7.2(a); or

 

(iv) the enforcement by Seller Indemnified Parties of their indemnification
rights under this Agreement.

 

(c) Notwithstanding the foregoing and subject to the proviso at the end of this
paragraph and the terms of this Article VII, (i) Asset Sellers and the
Shareholders shall not be obligated to provide any indemnification for Losses
pursuant to claims (other than Third Party Claims) for breaches of
representations and warranties (other than Fundamental Representations) under
Section 7.2(a)(i) unless the aggregate amount of Losses incurred by Buyer
Indemnified Parties with respect to such breaches of representations and
warranties exceeds $15,000 (the “Threshold”), in which case Asset Sellers and
the Shareholders will be liable for all Losses without regard to the Threshold,
and (ii) Buyer Parties shall not be obligated to provide any such
indemnification for Losses pursuant to claims (other than Third Party Claims)
for breaches of representations and warranties (other than Fundamental
Representations) under Section 7.2(b)(i), unless the aggregate amount of Losses
incurred by Seller Indemnified Parties with respect to such breaches of
representations and warranties exceeds the Threshold, in which case Buyer
Parties will be liable for all Losses without regard to the Threshold. The
maximum aggregate obligation of (i) Asset Sellers and Shareholders for Losses
pursuant to claims for breaches of representations and warranties (other than
Fundamental Representations) under Section 7.2(a)(i) shall not exceed $750,000
(the “Cap”), and (ii) Buyer Parties for Losses pursuant to claims for breaches
of representations and warranties (other than Fundamental Representations) under
Section 7.2(b)(i), shall not exceed the Cap. Neither the Threshold nor the Cap
shall apply to Losses arising in respect of claims for misrepresentations and
breach of the Fundamental Representations.

 

35

 

 

(d) In no event shall the limitations set forth in Section 7.2(c) apply to
Losses suffered or incurred by any Indemnified Party as a result of, or arising
out of, (A) the matters set forth in Sections 7.2(a)(ii) through 7.2(a)(v), or
Sections 7.2(b)(ii) through (iv), or (B) any fraud or intentional
misrepresentation by a party.

 

(e) The representations and warranties in this Agreement and the Ancillary
Agreements shall not be affected or diminished by, and no right of
indemnification hereunder shall be limited by reason of any investigation or
audit conducted before or after the Closing or the knowledge of any party of any
breach of a representation, warranty, covenant or agreement by the other party
at any time, or the decision of any party to complete the Closing.

 

(f) For purposes of determining the existence of any misrepresentation or breach
of warranty, and calculating the amount of any Losses incurred in connection
with any such misrepresentation or breach of warranty, any and all references to
material or Material Adverse Effect (or other correlative terms) shall be
disregarded.

 

7.3. Process for Indemnification.

 

(a) A party entitled to indemnification hereunder shall herein be referred to as
an “Indemnified Party.” A party obligated to indemnify an Indemnified Party
hereunder shall herein be referred to as an “Indemnifying Party.” As soon as is
reasonable after an Indemnified Party either (i) receives notice of any claim or
the commencement of any action by any third party which such Indemnified Party
reasonably believes may give rise to a claim for indemnification from an
Indemnifying Party hereunder (a “Third Party Claim”) or (ii) sustains any Loss
not involving a Third Party Claim or action which such Indemnified Party
reasonably believes may give rise to a claim for indemnification from an
Indemnifying Party hereunder, such Indemnified Party shall, if a claim in
respect thereof is to be made against an Indemnifying Party under this Article
VII, notify such Indemnifying Party in writing of such claim, action or Loss, as
the case may be; provided, however, that failure to notify Indemnifying Party
shall not relieve Indemnifying Party of its indemnity obligation, except to the
extent Indemnifying Party is actually prejudiced in its defense of the action by
such failure. Any such notification must be in writing and must state in
reasonable detail the nature and basis of the claim, action or Loss, to the
extent known. Except as provided in this Section 7.3, Indemnifying Party shall,
at its sole expense, have the right to retain counsel acceptable to the
Indemnified Party, to contest, defend, litigate or settle any such Third Party
Claim which involves (and continues to involve) solely monetary damages;
provided that the Indemnifying Party shall have notified the Indemnified Party
in writing of its intention to do so within 15 days of the Indemnified Party
having given notice of the Third Party Claim to the Indemnifying Party;
provided, further, that (1) the Indemnifying Party expressly agrees in such
notice to the Indemnified Party that, as between the Indemnifying Party and the
Indemnified Party, the Indemnifying Party shall be solely obligated to fully
satisfy and discharge the Third Party Claim subject to the limitations with
respect to indemnification included in this Agreement; (2) the Third Party Claim
is not, in the reasonable judgment of the Indemnified Party, likely to result in
Losses that will exceed the Cap; (3) if reasonably requested to do so by the
Indemnified Party, the Indemnifying Party shall have made reasonably adequate
provision to ensure the Indemnified Party of the financial ability of the
Indemnifying Party to satisfy the full amount of any adverse monetary judgment
that may result from such Third Party Claim; (4) assumption by the Indemnifying
Party of such Third Party Claim could not reasonably be expected to cause a
material adverse effect on the Indemnified Party’s business , and (5) the
Indemnifying Party shall diligently contest the Third Party Claim (the
conditions set forth in clauses (1), (2), (3), (4) and (5) being collectively
referred to as the “Litigation Conditions”). The Indemnified Party shall have
the right to participate in, and to be represented by counsel (at its own
expense) in any such contest, defense, litigation or settlement conducted by the
Indemnifying Party; provided, that the Indemnified Party shall be entitled to
reimbursement therefor if the Indemnifying Party shall lose its right to
contest, defend, litigate and settle the Third Party Claim or if representation
of the Indemnifying Party and the Indemnified Party by the same counsel would,
in the reasonable opinion of such counsel, constitute a non-waivable conflict of
interest under applicable standards of professional conduct. The Indemnifying
Party shall not be entitled, or shall lose its right, to contest, defend,
litigate and settle the Third Party Claim if the Indemnified Party shall give
written notice to the Indemnifying Party of any objection thereto based upon the
Litigation Conditions.

 

36

 

 

(b) The Indemnifying Party, if it shall have assumed the defense of any Third
Party Claim as provided in this Agreement, shall not consent to a settlement of,
or the entry of any judgment arising from, any such Third Party Claim without
the prior written consent of the Indemnified Party (which consent shall not be
unreasonably withheld or delayed). The Indemnifying Party shall not, without the
prior written consent of the Indemnified Party, enter into any compromise or
settlement which commits the Indemnified Party to take, or to forbear to take,
any action or which does not provide for a complete release by such third party
of the Indemnified Party. The Indemnified Party shall have the sole and
exclusive right to settle any Third Party Claim, on such terms and conditions as
it deems reasonably appropriate, to the extent such Third Party Claim involves
equitable or other non-monetary relief. All expenses (including attorneys’ fees)
incurred by the Indemnifying Party directly related to the foregoing shall be
paid by the Indemnifying Party. No failure by an Indemnifying Party to
acknowledge in writing its indemnification obligations under this Article VII
shall relieve it of such obligations to the extent such obligations exist.

 

(c) If an Indemnified Party is entitled to indemnification against a Third Party
Claim, and the Indemnifying Party fails to accept a tender of, or assume the
defense of, a Third Party Claim pursuant to this Section 7.3, the Indemnifying
Party shall not be entitled, and shall lose its right, to contest, defend,
litigate and settle such a Third Party Claim, and the Indemnified Party shall
have the right, without prejudice to its right of indemnification hereunder, in
its discretion exercised in good faith, to contest, defend and litigate such
Third Party Claim, and may settle such Third Party Claim either before or after
the initiation of litigation, at such time and upon such terms as the
Indemnified Party deems fair and reasonable, provided that at least ten (10)
days prior to any such settlement, written notice of its intention to settle is
given to the Indemnifying Party. If, pursuant to this Section 7.3, the
Indemnified Party so contests, defends, litigates or settles a Third Party Claim
for which it is entitled to indemnification hereunder, the Indemnified Party
shall be reimbursed on a monthly basis by the Indemnifying Party for the
reasonable attorneys’ fees and other expenses of contesting, defending,
litigating and/or settling the Third Party Claim which are incurred from time to
time.

 

37

 

 

7.4. Mitigation; Insurance.

 

(a) Any Indemnified Party shall mitigate Losses relating to a claim under this
Article VII to the extent required by Law.

 

(b) All Losses sought by Indemnified Party hereunder shall be net of any
insurance proceeds actually received by Indemnified Party with respect to such
indemnification claim (net of any increase or retroactive premiums and costs of
recovery). If any such proceeds are received by an Indemnified Party (or any of
its Affiliates) with respect to any Losses after an Indemnifying Party has made
a payment to the Indemnified Party with respect thereto, the Indemnified Party
(or such Affiliate) shall promptly pay to the Indemnifying Party the amount of
such proceeds, benefits or recoveries (up to the amount of the Indemnifying
Party’s payment).

 

7.5. Holdback.

 

(a) If any Asset Seller or a Shareholder becomes obligated to make any payment
to any Buyer Indemnified Party pursuant to this Article VII prior to the date
that is twenty-four (24) months after the Closing Date (the “Holdback Release
Date”) and when the Holdback Balance is greater than zero dollars ($0), such
payment shall first reduce the Holdback Balance until the Holdback Balance
equals zero dollars ($0); provided, however, that the terms of this Section 7.5
shall not apply to limit any amounts owned in excess of the Holdback Balance or
after the Holdback Release Date.

 

(b) On the date that is twelve (12) months after the Closing Date (the “Initial
Holdback Release Date”), in the event that there have been no claims made
against any Seller Party or any Shareholder pursuant to Section 7.2(a), Smith’s
Buyer shall release and pay to Smith’s Seller $200,000 from the Holdback
Balance. On the Holdback Release Date, Smith’s Buyer shall release and pay to
Smith’s Seller the remaining Holdback Balance, subject to retention of any
amount equal to the amount of any indemnification claim made by any Buyer
Indemnified Party (which retained amount shall be released and paid to Smith’s
Seller upon final resolution of all such unresolved claims).

 

7.6. Right of Surrender. Without limiting any other remedies available at law or
in equity, any amounts owing from any Asset Seller or a Shareholder pursuant to
this Article VII may, at the election of Smith’s Buyer, be paid by causing Asset
Seller or a Shareholder, to the extent a Shareholder is holder of such
securities at such time, to surrender that number of securities of ANC Smith’s
issued in exchange for the Contributed Assets pursuant to the Contribution
Agreement, with each such security valued at fair market value, as reasonably
determined by the Board of Managers of ANC Smith’s acting in good faith.

 

38

 

 

7.7. Remedies Exclusive. The remedies provided in this Article VII shall be the
sole and exclusive remedies of any Indemnified Party related to any and all
Losses incurred because of or resulting from or arising out of this Agreement
and any Ancillary Agreements; provided, however, that nothing contained in this
Article VII shall be deemed to limit or restrict in any manner (a) any rights or
remedies which any Indemnified Party has, or might have, at law or in equity
based on fraud or intentional misrepresentation, or (b) any Person’s right to
seek and obtain any equitable relief to which any Person shall be entitled.

 

7.8. Tax Treatment. Any indemnification payments under this Article VII and all
reductions to the Holdback Balance pursuant to 7.5 shall be treated for Tax
purposes as adjustments to the Final Closing Consideration to the extent
permitted by applicable Law.

 

Article VIII.

MISCELLANEOUS

 

8.1. Interpretive Provisions.

 

(a) Whenever used in this Agreement, (i) “including” (or any variation thereof)
means including without limitation and (ii) any reference to gender shall
include all genders.

 

(b) The parties acknowledge and agree that (i) each party and its counsel have
reviewed the terms and provisions of this Agreement and have contributed to its
drafting, (ii) the normal rule of construction, to the effect that any
ambiguities are resolved against the drafting party, shall not be employed in
the interpretation of it, and (iii) the terms and provisions of this Agreement
shall be construed fairly as to all parties hereto and not in favor of or
against any party, regardless of which party was generally responsible for the
preparation of this Agreement.

 

8.2. Entire Agreement. This Agreement (including the Schedules and the exhibits
attached hereto) together with the Ancillary Agreements constitute the sole
understanding and agreement of the parties with respect to the subject matter
hereof. The parties agree and acknowledge that as of the Closing Date, the
letter of intent dated October 18, 2019 by and between Andover National
Corporation and Smith’s Seller is terminated.

 

8.3. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto; provided however, that this Agreement may not be
assigned by any Asset Seller or any Shareholder without the prior written
consent of Smith’s Buyer, and any sale by either Z. David Smith or Uwe Troxler
of an equity interest in Smith’s Seller shall be deemed an assignment for the
purposes of this Agreement.

 

8.4. Headings. The headings of the Articles, Sections, and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

8.5. Modification and Waiver. No amendment, modification, or alteration of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by the parties hereto, except that any of the terms
or provisions of this Agreement may be waived in writing at any time by the
party that is entitled to the benefits of such waived terms or provisions. No
single waiver of any of the provisions of this Agreement shall be deemed to or
shall constitute, absent an express statement otherwise, a continuous waiver of
such provision or a waiver of any other provision hereof (whether or not
similar). No delay on the part of any party in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof.

 

39

 

 

8.6. Expenses. Except as otherwise expressly provided herein, each of the
parties hereto shall bear the expenses incurred by that party incident to this
Agreement and the transactions contemplated hereby, including all fees and
disbursements of counsel and accountants retained by such party, whether or not
the transactions contemplated hereby shall be consummated.

 

8.7. Notices. Any notice, request, instruction, or other document to be given
hereunder by any party hereto to any other party shall be in writing and shall
be given by delivery in person, by electronic mail, by electronic facsimile
transmission, by overnight courier or by registered or certified mail, postage
prepaid (and shall be deemed given when delivered if delivered by hand, when
transmission confirmation is received if delivered by facsimile during normal
business hours, when delivered if delivered by electronic mail, one Business Day
after deposited with an overnight courier service if delivered by overnight
courier and three days after mailing if mailed), as follows:

 

to Asset Sellers, to:

 

Smith’s Tree Care, Inc.

395 Bell King Rd,

Newport News, VA, 23606

Email: stc@smithstreecare.net

 

with a copy to:

 

Jones, Blechman, Woltz & Kelly, P.C.

701 Town Center Drive

Suite 800

Newport News, VA 23606

Attn: Raymond H. Suttle, Jr., Esq.

Email: raysuttle@jbwk.com

 

to a Shareholder, as applicable, to:

 

Z. David Smith

10319 Rainbow Rd,

Carrollton, VA23314

 

Uwe Troxler

110 Walton's Approach,

Yorktown, VA23693

Email: uwe@smithstreecare.net

 

40

 

 

to Smith’s Buyer to:

 

Smith’s Tree Care, LLC

c/o Andover National Corporation

333 Avenue of the Americas

Suite 2000

Miami, FL 33131

Attn: Jeffrey C. Piermont, President

Email: jcp@andovernational.com

 

with a copy to:

 

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, New York 14604

Attention: Mario Fallone, Esq.

Email: mfallone@hselaw.com

 

or at such other address for a party as shall be specified by like notice.

 

8.8. Governing Law; Consent to Jurisdiction. This Agreement shall be construed
in accordance with and governed by the laws of the State of Delaware applicable
to agreements made and to be performed wholly within that jurisdiction. Each
party hereto, for itself and its successors and assigns, irrevocably agrees that
any suit, action or proceeding arising out of or relating to this Agreement may
be instituted only in the United States District Court located in Wilmington,
Delaware or in the absence of jurisdiction, the state courts located in the
Wilmington, Delaware, and generally and unconditionally accepts and irrevocably
submits to the exclusive jurisdiction of the aforesaid courts and irrevocably
agrees to be bound by any final judgment rendered thereby from which no appeal
has been taken or is available in connection with this Agreement. Each party,
for itself and its successors and assigns, irrevocably waives any objection it
may have now or hereafter to the laying of the venue of any such suit, action or
proceeding, including any objection based on the grounds of forum non
conveniens, in the aforesaid courts. Each of the parties, for itself and its
successors and assigns, irrevocably agrees that all process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 8.7 or at such other
address of which the other parties shall have been notified in accordance with
the provisions of Section 8.7, such service being hereby acknowledged by the
parties to be effective and binding service in every respect. Nothing herein
shall affect the right to serve process in any other manner permitted by law.

 

8.9. Public Announcements. None of Asset Sellers or any Shareholder shall make
any public statements, including any press releases, with respect to this
Agreement and the transactions contemplated hereby without the prior written
consent of Smith’s Buyer (which consent shall not be unreasonably withheld)
except as may be required by law. If a public statement is required to be made
by law, the parties shall consult with each other in advance as to the contents
and timing thereof.

 

41

 

 

 

8.10. No Third Party Beneficiaries. This Agreement is intended and agreed to be
solely for the benefit of the parties hereto and their permitted successors and
assigns, and no other party shall be entitled to rely on this Agreement or
accrue any benefit, claim, or right of any kind whatsoever pursuant to, under,
by, or through this Agreement.

 

8.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

 

8.12. Delivery by Facsimile and Email. This Agreement and any amendments hereto,
to the extent signed and delivered by means of a facsimile machine or by
electronic mail, shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. No party hereto
shall raise the use of a facsimile machine or electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
mail as a defense to the formation or enforceability of this Agreement and each
such party forever waives any such defense.

 

Article IX.

CERTAIN DEFINITIONS

 

9.1. The following terms shall have the following meanings:

 

“Accounting Methods” means GAAP, applied in a manner consistent with Smith’s
Seller’s historical accounting methods, principles and practices, including with
respect to the preparation of the Financial Statements.

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

 

“ANC Solutions” means Andover Environmental Solutions, LLC, a Delaware limited
liability company.

 

“Ancillary Agreement” means any agreement, exhibit, schedule, statement,
document or certificate executed or delivered in accordance with, in connection
with or required by this Agreement, and any other agreement or certificate
specifically identified as an Ancillary Agreement for purposes of this
Agreement.

 

“Authority” means the United States of America or any other nation, any state or
other political subdivision thereof, or any entity, agency, court or authority
(foreign, federal, state or local) exercising executive, legislative, judicial,
regulatory or administrative functions of government or any arbitrator or
mediator.

 

“Balance Sheet Date” means December 31, 2018.

 

42

 

 

“Books and Records” means all of the books and records, in all formats (both
tangible and intangible), used or maintained by or on behalf of Seller Parties
in connection with or otherwise related to the Business, including (a) executed
copies of all of the written Assumed Contracts, if any, and written descriptions
of any oral Assumed Contracts, if any, (b) copies of all Contracts relating to
the engagement of or the performance of services by the clients and customers of
the Business, (c) all equipment, product and other warranties pertaining to the
Acquired Assets, (d) all technical information and any data, maps, computer
files, diagrams, blueprints and schematics, (e) all filings made with or records
required to be kept by any Governmental Authority (including all backup
information on which such filings are based) including Tax Returns that relate
to the Business, (f) all research and development reports, (g) all equipment and
operating logs, (h) all financial and accounting records, (i) all employment
records, and (j) all creative, promotional or advertising materials

 

“Business Data” means all business information and personally identifying
information and data (whether of employees, contractors, consultants, customers,
clients, consumer or other Persons and whether in electronic or any other form
or medium) that is accessed, collected, used, processed, stored, shared,
distributed, transferred, disclosed, destroyed, or disposed of by Seller
Parties.

 

“Business Day” means any day other than a day on which banks in the State of New
York are required or authorized to be closed.

 

“Cash” means, as of any applicable time of determination, Smith’s Seller’s
actual cash (bank) balances, cash equivalents (including cash on hand and
deposits in transit), which shall be reduced by any Restricted Cash, and
marketable securities (net of any breakage costs that would be incurred in
connection with the liquidation thereof), in each case, determined in accordance
with GAAP applied on a basis consistent with the accounting principles and
policies used in the preparation of the Interim Balance Sheet.

 

“Closing Indebtedness” means the Indebtedness as set forth on the Closing
Statement.

 

“Closing Transaction Expenses” means the Transaction Expenses as set forth on
the Closing Statement.

 

“Closing Working Capital” means the Working Capital of Smith’s Seller as set
forth on the Closing Statement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any written or oral contract, lease, license, loan or credit
agreement, bond, debenture, note, mortgage, indenture, supply agreement, sale or
purchase order, or any other binding agreement, commitment, arrangement or
understanding.

 

“Contributed Membership Interests” means 40% of the Smith Properties Membership
Interests, of which 20% is held by Z. David Smith and 20% is held by Uwe
Troxler.

 

43

 

 

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
contract or credit arrangement or otherwise;

 

“Data Security Requirements” means, collectively, all of the following to the
extent relating to Data Treatment or otherwise relating to privacy, security or
security breach notification requirements and applicable to Seller Parties, any
IT Systems or any Personal Information: (i) Seller Parties’ own rules, policies,
and procedures; (ii) all Laws applicable to Seller Parties; (iii) industry
standards applicable to the industry in which Seller Parties operate; and (iv)
Contracts to which Seller Parties are a party or otherwise subject.

 

“Data Treatment” means the access, collection, use, processing, storage,
sharing, distribution, transfer, disclosure, security, destruction or disposal
of Personal Information.

 

“Encumbrances” means all liens, charges, mortgages, pledges, security interests
or other encumbrances of any kind.

 

“Environmental Laws” means all foreign, federal, state and local laws, rules,
regulations, ordinances, codes, common law, judgments, orders, consent
agreements, legally-binding requirements, work practices, standards and norms
relating to (i) the protection of the environment (including air, surface and
subsurface water, drinking water supplies, surface and subsurface land, the
interior of any building or building component, soil and natural resources) or
human health (including without limitation occupational health and safety) or
(ii) Hazardous Substances.

 

“Environmental Liabilities” means any and all losses, claims, demands,
Liabilities, causes of action, damages, costs and expenses, fines or penalties
(including without limitation attorney fees and other defense costs), known or
unknown, foreseen or unforeseen, whether contingent or otherwise, fixed or
absolute, present or future asserted against or incurred by any Buyer Party or
Smith Properties arising out of or related to (a) any environmental condition
first existing or occurring on or prior to the Closing Date or resulting from
facts, circumstances or events first existing or occurring on or prior to the
Closing Date, including without limitation, (i) the presence, disposal,
discharge, release or other handling or management of, or exposure to, Hazardous
Substances at, on, in or under any the Owned Real Property or property now or
previously owned, operated, leased or otherwise used by any Seller Party in
connection with the Business or the Acquired Assets (including, for the
avoidance of doubt, any post-Closing migration, movement or continuing
discharge, disposal or release of, or exposure to, any Hazardous Substances
first present, discharged, disposed or released on or prior to the Closing
Date), or (ii) the off-site or on-site transportation, storage, treatment,
recycling, other handling, discharge, disposal or release of Hazardous
Substances by or on behalf of any Seller Party or any Person under their control
in connection with the Business or the Acquired Assets; (b) any violation of, or
Liability under, any Environmental Law or any Environmental Permit first
existing or occurring prior to the Closing Date (including without limitation
costs and expenses incurred or required to bring the Owned Real Property,
Business or Acquired Assets into compliance with all applicable Environmental
Laws and Environmental Permits and any fines, penalties and defense costs
incurred by Smith’s Buyer or Smith Properties) with respect to the Business, the
Acquired Assets, the Owned Real Property or any property now or previously
owned, operated, leased or otherwise used by any Seller Party in connection with
the Business or the Acquired Assets; or (c) any environmental condition or any
violation of, or liability under, Environmental Laws or Environmental Permits
with respect to the Owned Real Property that arise out of, relate to, or result
from (i) any acts or omissions of any Seller Party or its Affiliate or any other
Person under their control after the Closing Date or (ii) the ownership of the
Owned Real Property after the Closing Date.

 

44

 

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that is treated as a single employer with any Seller Party under
Section 414 of the Code.

 

“Estimated Indebtedness” means the Indebtedness as set forth on the Estimated
Closing Statement.

 

“Estimated Transaction Expenses” means the Transaction Expenses as set forth on
the Estimated Closing Statement.

 

“Estimated Working Capital” means the Working Capital of Smith’s Seller as set
forth on the Estimated Closing Statement.

 

“Final Closing Consideration” means an amount equal to the total of (a) the Base
Amount, minus (b) the amount, if any, by which Final Working Capital is less
than Target Working Capital, plus (c) the amount, if any, by which Final Working
Capital is greater than Target Working Capital, minus (d) the Final Indebtedness
minus (e) the Final Transaction Expenses.

 

“Final Indebtedness” means the Closing Indebtedness, (x) as shown in the Closing
Statement if no Notice of Disagreement with respect thereto is duly and timely
delivered pursuant to Section 1.3 or (y) if such a Notice of Disagreement is so
delivered, as agreed by Smith’s Seller and Smith’s Buyer pursuant to Section 1.3
or (z) if such Notice of Disagreement is so delivered and in the absence of such
agreement, as shown in the Arbiter’s calculation delivered pursuant to Section
1.3.

 

“Final Working Capital” means the Closing Working Capital, (x) as shown in the
Closing Statement if no Notice of Disagreement with respect thereto is duly and
timely delivered pursuant to Section 1.3 or (y) if such a Notice of Disagreement
is so delivered, as agreed by Smith’s Seller and Smith’s Buyer pursuant to
Section 1.3 or (z) if such Notice of Disagreement is so delivered and in the
absence of such agreement, as shown in the Arbiter’s calculation delivered
pursuant to Section 1.3.

 

“Final Transaction Expenses” means the Closing Transaction Expenses, (x) as
shown in the Closing Statement if no Notice of Disagreement with respect thereto
is duly and timely delivered pursuant to Section 1.3 or (y) if such a Notice of
Disagreement is so delivered, as agreed by Smith’s Seller and Smith’s Buyer
pursuant to Section 1.3 or (z) if such Notice of Disagreement is so delivered
and in the absence of such agreement, as shown in the Arbiter’s calculation
delivered pursuant to Section 1.3.

 

45

 

 

“GAAP” means United States generally accepted accounting principles consistently
applied throughout the relevant periods.

 

“Hazardous Substances” means any and all hazardous or toxic substances,
materials, and wastes, solid wastes, industrial wastes, pollutants,
contaminants, polychlorinated biphenyls, asbestos, volatile and semi-volatile
organic compounds, oil, petroleum products and fractions thereof, radioactive
materials and wastes, and any and all other chemicals, substances, materials and
wastes regulated under Environmental Laws.

 

“Holdback Balance” means, as of any date, the Holdback Amount, minus (x) the
amount of any Third Party Claims (or portion thereof) satisfied by a debit
against the Holdback Balance according to Section 7.5(a) minus (y) all amounts
previously released from the Holdback Balance according to Section 1.3.

 

“Indebtedness” means all principal, interest, premiums, penalties or other
Liabilities related to (a) all indebtedness of any Seller Party for borrowed
money, including shareholder loans, (b) all obligations (contingent or
otherwise) of any Seller Party for the deferred purchase price of property or
services (other than trade accounts payable in the Ordinary Course of Business)
(including notes payable to the sellers of such property or services), (c) all
other obligations of any Seller Party evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by any Seller Party, (e) all obligations of any Seller Party as lessee
or lessees under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of any
Seller Party under acceptance, letter of credit or similar facilities, (g) all
obligations owing pursuant to factoring agreements for accounts receivable, (h)
all obligations in respect of unfunded pensions, (i) all Indebtedness of the
type referred to in clauses (a) through (h) above guaranteed directly or
indirectly in any manner by any Seller Party, or in effect guaranteed directly
or indirectly by any Seller Party through an agreement (w) to pay or purchase
such Indebtedness or to advance or supply funds for the payment or purchase of
such Indebtedness, (x) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Indebtedness or to assure the holder of such
Indebtedness against loss, (y) to supply funds to or in any other manner invest
in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (z) otherwise to assure a creditor against loss; provided, that such
Indebtedness referred under this clause (i) is of the type that would be
reflected as debt on a balance sheet prepared in accordance with GAAP, (j) all
Indebtedness of the type referred to in clauses (a) through (i) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any lien on property (including accounts and
Contract rights) owned by any Seller Party, even though such Person has not
assumed, become liable for or guaranteed the payment of such Indebtedness, (k)
all liabilities of any Seller Party under or in connection with any accrued
bonuses, deferred compensation bonuses and accrued paid-time off that have been
or should be accrued, in accordance with GAAP, (including all related Taxes,
including the employer’s share of any payroll Taxes attributable to such amounts
and any amounts payable pursuant to Section 280G of the Code (or any
corresponding provision of Law) or to offset or gross-up any Person for any
excise Taxes, income Taxes or other Taxes related to such amounts), (l) any
unfunded capital expenditures committed to by any Seller Party or any deferred
capital expenditures, (m) all accrued but unpaid interest (or interest
equivalent) to the date of determination, and all prepayment premiums or
penalties payable upon repayment of any items of Indebtedness of the type
referred to in clauses (a) through (j) above.

 

46

 

 

“knowledge”, “to the knowledge” or “known” and words of similar import means the
actual knowledge of a natural person or, with respect to a Person that is not a
natural person, the actual knowledge of the shareholders, directors, officers
and management of such Person, after due inquiry.

 

“Laws” means any federal, state or local law (including, without limitation,
principles of common law), statute, ordinance, regulation, Permit, certificate,
judgment, order, award or other determination, decision or requirement of any
Authority.

 

“Liability(ies)” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means any and all losses, Liabilities, damages (including punitive
damages), diminution in value, penalties, obligations, awards, fines,
deficiencies, demands, interest, claims (including third party claims whether or
not meritorious), costs and expenses whatsoever (including reasonable
attorneys’, consultants’ and other professional fees and disbursements of every
kind, nature and description) resulting from, arising out of or incident to any
matter for which indemnification is provided under this Agreement; provided,
that Losses shall not include punitive damages unless payable to third parties.

 

“Material Adverse Effect” means any circumstance or event which, individually or
in the aggregate with any other circumstance or event, is or could be reasonably
expected to be material and adverse to the business, properties, operations,
condition (financial or otherwise), or results of operations of Seller Parties
taken as a whole. For purposes of this definition of Material Adverse Effect,
the effect of any matter as to any past period shall be determined based on its
actual effect, and its effect as to any future period shall be determined based
on the effect that such matter is reasonably likely to have.

 

“Ordinary Course of Business” means, with respect to Seller Parties, the
ordinary course of business consistent with Seller Parties’ past custom and
practice (including with respect to quantity and frequency).

 

“Permitted Encumbrances” means (i) statutory liens for Taxes not yet due and
payable or the validity or amount of which is being contested in good faith by
appropriate proceedings and for which adequate reserves have been established on
the Interim Financial Statements in accordance with GAAP; and (ii) mechanics’,
carriers’, workers’, repairers’ and other similar liens arising or incurred in
the ordinary course of business and securing sums that are not yet due and
payable or the validity or amount of which is being contested in good faith by
appropriate proceedings, and for which adequate reserves have been established
on the Interim Financial Statements in accordance with GAAP and do not otherwise
constitute a breach of or an event of default under any Lease.

 

47

 

  

“Person” means an individual, corporation, partnership, association, limited
liability company, trust, unincorporated organization, other entity or group (as
group is defined in Section 13(d)(3) of the Securities Exchange Act of 1934).

 

“Personal Information” means such term or like terms set forth in any Law that
describes, covers or defines data that identifies or can be used to identify
individuals or that is otherwise regulated, protected or covered by any Law.

 

“Purchased Membership Interests” means 60% of the Smith Properties Membership
Interests, of which 31% is held by Z. David Smith and 29% is held by Uwe
Troxler.

 

“Restricted Cash” means cash deposits, cash in reserve accounts, cash escrow
accounts, custodial cash and cash otherwise subject to any legal or contractual
restriction on the ability to freely transfer or use such cash for any lawful
purpose, in each case, determined in accordance with GAAP applied on a basis
consistent with the accounting principles and policies used in the preparation
of the Interim Balance Sheet.

 

“Restricted Territory” means within a 200-mile radius of any of the facilities
of ANC Solutions or the facilities of any other entity in which ANC Solutions
owns an equity interest, directly or indirectly.

 

“Schedule(s)” means the disclosure schedules attached hereto and made a part
hereof.

  

“Shareholder” means each of Z. David Smith and Uwe Troxler.

 

“Target Working Capital” means $160,000.

 

“Tax” means (i) all federal, state, local or non-U.S. income taxes (including
any tax on or based upon net income, or gross income, or income as specially
defined, or earnings, or profits, or selected items of income, earnings, or
profits) and all gross receipts, estimated, sales, use, ad valorem, transfer,
registration, value added, franchise, license, social security, unemployment,
disability, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, real property, windfall profit , personal property,
environmental, alternative or add-on minimum, custom duties, estimated or any
other taxes, fees, assessments, or charges of any kind whatsoever, whether
computed on a separate or consolidate, unitary or combined basis or in any other
manner, together with any interest and any penalties, additions to tax or
additional amounts and (ii) any obligation to indemnify or otherwise assume or
succeed to any Liability described in clause (i) hereof of any other Person
whether by Contract or under common law doctrine of de facto merger and
successor liability or otherwise.

 

“Tax Return” means any return, report, information return or other document
(including any related or supporting information or any amended return) filed or
required to be filed with any Taxing Authority or other authority in connection
with the determination, assessment, or collection of any Tax paid or payable or
the administration of any laws, regulations, or administrative requirements
relating to any such Tax.

 

48

 

 

“Transaction Expenses” means (without duplication), the collective amount
payable by, or liabilities of any Seller Party or any Shareholder that were
incurred by any Seller Party or such Shareholder (if any) to outside legal
counsel, accountants, advisors, brokers and other Persons in connection with the
transactions contemplated by this Agreement or otherwise arising by consummation
of the transactions contemplated hereby, including one hundred percent (100%) of
the costs and expenses of obtaining any third party consents (including customer
consents), forty percent (40%) of the Transfer Taxes and other taxes, fees and
charges described in Section 6.2, and one hundred percent (100%) of the filing
fees incurred by any Seller Party in connection with any filing by any Seller
Party with a Governmental Authority.

 

“Working Capital” means the excess of (i) the sum of Smith’s Seller’s current
assets (including Cash) determined in accordance with the Accounting Methods
applied on a basis consistent with the accounting principles and policies used
in the preparation of the Interim Balance Sheet, over (ii) the sum of Smith’s
Seller’s current liabilities determined in accordance with the Accounting
Methods applied on a basis consistent with the accounting principles and
policies used in the preparation of the Interim Balance Sheet. A sample
calculation of Working Capital is set forth on Schedule 9.1(b) and Working
Capital shall be calculated in a manner consistent therewith.

 

9.2. Other Definitions. Each of the following terms is defined in the Section
set forth opposite such term:

 

“Acquired Assets” 1.5 “Acquired Receivables” 3.10(a) “Agreement” Preamble
“Allocation” 6.1 “ANC Smith’s” Preamble “Arbiter” 1.3(d) “Asset Seller” Preamble
“Assumed Contracts” 1.1(a)(v) “Assumed Liabilities” 1.1(d) “Base Amount”
1.2(a)(i) “Benefit Plan” 3.17(a) “Bill of Sale” 1.1(d) “Business” Recitals
“Business Vehicles” 3.8(c) “Buyer Indemnified Parties” 7.2(a) “Buyer Party”
Preamble “Cash-Purchased Assets” 1.1(a) “Cap” 7.2(c) “Closing” 2.1 “Closing
Date” 1.3(a) “Closing Statement” 1.3(a) “Competitive Activities” 5.2(a)
“Confidential Information” 5.1 “Contributed Assets” 1.1(b) “Effective Time” 2.1

 

49

 

 

“Employee Solicitation” 5.2(c) “Environmental Documents” 3.16(f) “Environmental
Permits” 3.16(a) “ERISA” 3.17(a) “Estimated Closing Consideration” 1.2(a)(ii)
“Estimated Closing Statement” 1.2(b) “Excluded Assets” 1.1(c) “Financial
Statements” 3.6 “Fundamental Representations” 7.1 “Holdback Amount” 1.2(a)(iii)
“Holdback Release Date” 7.5(a) “Indemnification Holdback Amount” 1.2(a)(iv)
“Indemnified Party” 7.3(a) “Indemnifying Party” 7.3(a) “Initial Holdback Release
Date” 7.5(b) “Intellectual Property” 3.12(a) “Interim Balance Sheet” 3.6
“Interim Balance Sheet Date” 3.6 “Interim Financial Statements” 3.6 “IRS”
3.17(b) “IT Systems” 3.12(b) “Litigation” 3.14 “Litigation Conditions” 7.3(a)
“Material Contracts” 3.13(a) “Material Owned Intellectual Property” 3.12(a)
“Non-Compete Period” 5.2(a) “Notice of Disagreement” 1.3(c) “Operating
Contribution Agreement” 1.1(b) “Owned Real Property” 3.9(d) “Permits” 3.15 “Real
Property Contribution Agreement” 1.4(b) “Retained Liabilities” 1.1(e) “Seller
Indemnified Parties” 7.2(b) “Seller Parties” Preamble “Significant Customer”
3.24 “Smith Properties” Recitals “Smith Employment Agreement” 2.2(a)(iii) “Smith
Properties Consideration” 1.2(a)(vi) “Smith Properties Membership Interests”
Recitals “Smith’s Assets” 1.1(a) “Smith’s Buyer” Preamble “Smith’s Seller”
Preamble “Solicitation Activities” 5.2(b) “Taxing Authority” 3.18(a) “Third
Party Claim” 7.3(a) “Threshold” 7.2(c) “Transferred Employees” 5.5(a) “Transfer
Taxes” 6.2 “Troxler Employment Agreement” 2.2(a)(iv) “Utro Assets” 1.5 “Utro
Bill of Sale” 1.5 “Utro Buyer” Preamble “Utro Consideration” 1.2(a)(vii) “Utro
Seller” Preamble “Working Capital Adjustment Holdback Amount” 1.2(a)(v)

 

[Signature page follows.]

 

50

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

  SMITH’S TREE CARE, LLC         By: /s/ Milun Patel     Milun Patel, Vice
President         UTRO CRANE COMPANY, LLC         By: /s/ Milun Patel     Milun
Patel, Vice President         ANC Green Solutions - Smith’s, LLC         By: /s/
Milun Patel     Milun Patel, Vice President         SMITH’S TREE CARE, INC.    
    By: /s/ Z. David Smith     Z. David Smith, President         UTRO CRANE
COMPANY, INC.         By: /s/ Z. David Smith     Z. David Smith, President      
  /s/ Z. David Smith   Z. David Smith, individually         /s/ Uwe Troxler  
Uwe Troxler, individually

 

[Signature Page to Asset and Equity Purchase and Contribution Agreement]

 

 

 

 

EXHIBIT A

 

Operating Contribution Agreement

 

 

 

 

EXHIBIT B

 

Bill of Sale

 

 

 

 

EXHIBIT C

 

Real Property Contribution Agreement

 

 

 

 

EXHIBIT D

 

Utro Bill of Sale

 

 

 

 

EXHIBIT E

 

Smith Employment Agreement

  

 

 

 

EXHIBIT F

 

Troxler Employment Agreement

 

 

 

 

